--------------------------------------------------------------------------------

Exhibit 10.4

Execution Version


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE SUCH TERMS ARE BOTH
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY
DISCLOSED. THESE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT WITH THREE
ASTERISKS [***].


SIXTH AMENDED AND RESTATED INVENTORY FINANCING AGREEMENT


This Sixth Amended and Restated Inventory Financing Agreement (as from time to
time amended, restated, amended and restated, supplemented or otherwise
modified, and together with any Transaction Statements, as hereinafter defined,
this “Agreement”), dated as of February 11, 2020 (the “Closing Date”), is among
the persons listed in the section of this Agreement entitled “List of Dealers”
(each, individually, a “Dealer” and collectively, the “Dealers”), Wells Fargo
Commercial Distribution Finance, LLC (in its individual capacity, “CDF”) as
Agent (CDF, in such capacity as agent, is herein referred to as “Agent”) for the
several financial institutions that may from time to time become party to this
Agreement (collectively, the “Lenders” and individually each a “Lender”) and for
itself as a Lender, and such Lenders.
 
RECITALS
 
(a)          Dealers, Agent and Lenders entered into that certain Fifth Amended
and Restated Inventory Financing Agreement, dated as of November 26, 2019, as
modified and amended from time to time, along with all addendums thereto, all
Transaction Statements, as defined therein, and all program letters, and all
other documents, instruments and agreements of every type or nature issued
under, in connection with, or pursuant to such Fifth Amended and Restated
Inventory Financing Agreement (collectively the “Existing IFA”).
 
(b)          Dealers have informed Agent and Lenders that substantially
concurrently with the effectiveness of this Agreement, Holdings is restructuring
the corporate structure of Holdings and its Subsidiaries pursuant to which PubCo
(as defined below) will be Holdings’ parent and proceed with the sale or the
listing for trading of common stock of PubCo on a bona fide nationally
recognized securities exchange (such initial public offering of PubCo is herein
referred to as the “IPO”).
 
(c)          In connection with the IPO and the Specified IPO Transactions (as
defined below), Dealers, Agent and Lenders desire to enter into this Agreement
to amend and restate the Existing IFA and to set forth the terms and conditions
of CDF’s financing of certain inventory.
 
NOW, THEREFORE, the parties agree to amend and restate the Existing IFA as
follows:
 
1.           Definitions.
 
“AAA” shall have the meaning set forth in Section 27(b) hereof.
 
“Advance Date” shall have the meaning set forth in Section 2(b) hereof.
 
“Affiliate” means any Person that: (a) directly or indirectly controls, is
controlled by or is under common control any other Person, (b) directly or
indirectly owns 10% or more of any other Person, (c) is a director, partner,
manager, or officer of any other Person or an affiliate of any other Person, or
(d) any natural person related to any such Person or an affiliate of such
Person. Notwithstanding anything in this definition to the contrary, neither
GSSLG nor any of its affiliates shall be considered an “Affiliate” of any
Dealer, PubCo, Holdings, or any other Guarantor.
 
“Agent Companies” shall have the meaning set forth in Section 27(a) hereof.
 
“Agent Report” shall have the meaning assigned to it in Section 21(e)(iii).
 
“Aggregate Allocations” means the aggregate amount of all Lenders’ Allocations
from time to time.
 
“Aggregate Excess Funding Amount” of a Non-Funding Lender shall be the aggregate
amount of all unpaid obligations owing by such Lender to Agent and other Lenders
under the Loan Documents, including such Lender’s Ratable Share of Loans.
 

--------------------------------------------------------------------------------

“Allocation” means, with respect to each Lender, the amount set forth opposite
such Lender’s name on Schedule 1, under the heading “Allocation”, as such amount
by be reduced or increased from time to time in accordance with this Agreement.
 
“Anti-Terrorism Laws” shall mean any applicable law relating to terrorism, trade
sanctions programs and embargoes, money laundering, corruption or bribery, and
any regulation, or order promulgated, issued or enforced pursuant to such laws
by an applicable governmental authority, all as amended, supplemented or
replaced from time to time.
 
“Approval” means Agent’s indication to a Vendor that the Lenders will provide
financing to Dealers with respect to a particular Invoice or Invoices.
 
“Approval Date” shall have the meaning set forth in Section 2(b) hereof.
 
“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 20 (with the consent of any party whose consent is required by Section
20), accepted by Agent.
 
“Automatic Default” shall have the meaning set forth in Section 13 hereof.
 
“Business Day” shall have the meaning set forth in Section 10(a) hereof.
 
“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of PubCo including expenditures in respect of capital leases and capitalized
software, but excluding expenditures made in connection with the replacement,
substitution or restoration of assets to the extent financed (a) from insurance
proceeds (or other similar recoveries) paid on account of the loss of or damage
to the assets being replaced or restored or (b) with awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced.
 
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (a) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (b) as lessee which is a transaction of a type
commonly known as a “synthetic lease” (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended as payments of principal and interest on a loan for Federal
income tax purposes).
 
“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the date of this Agreement, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.
 
“Change in Control” shall mean each occurrence of any of the following:
 
(a)         The PubCo Holdings Group shall cease to beneficially own and
control, directly or indirectly, at least the percentage on a fully diluted
basis of economic and voting interests in Holdings it owns and controls as of
the Closing Date (after giving effect to the Specified IPO Transactions), as
such percentage may be reduced in connection with a Permitted Acquisition, or
shall cease to have power to elect a majority of the members of the Board of
Directors of Holdings;
 
(b)          a majority of the board of directors of PubCo shall cease to
constitute Continuing Directors;
 
(c)          Holdings shall cease to beneficially own and control, directly or
indirectly, 100% of the common membership interests in OWAO;
 

--------------------------------------------------------------------------------

(d)          OWAO shall cease to beneficially own and control, directly or
indirectly, 100% on a fully diluted basis of the economic and voting interest in
the Capital Securities of each Dealer;
 
(e)          any Person or “group” (within the meaning of Rules 13d-3 and 13d-5
under the Exchange Act of 1934, as amended (i) shall have acquired current
beneficial ownership of 35% or more, on a fully diluted basis, of the voting
and/or economic interest in the Capital Securities of PubCo, or (ii) shall have
obtain the current power (whether or not exercised) to elect a majority of the
members of the board of directors of PubCo; or
 
(f)          Philip A. Singleton shall cease to be involved in the day to day
operations and management of the business of the Dealers, and successors
reasonably acceptable to Agent are not appointed on terms reasonably acceptable
to Agent within 60 days of such cessation of involvement.
 
 “Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty, or
in the administration, interpretation, implementation or application thereof by
any governmental authority, or (iii) the making or issuance of any request,
rule,  guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
 
“Charges” shall have the meaning set forth in Section 11(a) hereof.
 
“Closing Date” shall have the meaning set forth in the Preamble hereof.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Collateral” shall have the meaning set forth in Section 5(c) hereof.
 
“Collections” mean all monies that Agent receives from a Dealer or other sources
(other than Lenders) on account of the Obligations.
 
“Computation Period” means any Quarterly Computation Period or Monthly
Computation Period, as applicable.
 
“Consolidated Net Income” means, with respect to the Dealers for any period, the
consolidated net income (or loss) of PubCo for such period, excluding (i) any
gains or losses from dispositions of assets, (ii) any extraordinary gains or
losses, (iii) any gains or losses from discontinued operations, (iv) the income
of any Person (other than a direct or indirect Subsidiary of PubCo) in which
PubCo or any of its Subsidiaries has an ownership interest, except to the extent
that any such income is actually received by PubCo or such Subsidiary in the
form of dividends or similar distributions, (v) the undistributed earnings of
any direct or indirect Subsidiary of PubCo to the extent that the declaration of
payment of dividends or similar distributions by such Subsidiary is not at the
time permitted by the terms of any contractual obligation, governing document or
law applicable to such Subsidiary, and (vi) the income or loss of any direct or
indirect Subsidiary of PubCo which is not a Dealer or Guarantor.
 
“Continuing Directors” means the directors (or equivalent governing body) of
PubCo on the Closing Date (after giving effect to the Specified IPO
Transactions) and each other director (or equivalent) of PubCo, if, in each
case, such other Person’s nomination for election to the board of directors (or
equivalent governing body) of PubCo is approved by at least 51% of the then
Continuing Directors before giving effect to such approval.
 
“Credit Facility Agent” means GSSLG in its capacity as “Administrative Agent”
and “Collateral Agent” under the Credit Facility Agreement, together with its
successors and assigns in such capacity.
 

--------------------------------------------------------------------------------

“Credit Facility Agreement” means that certain Amended and Restated Credit and
Guaranty Agreement dated as of the Closing Date, between Credit Facility Agent,
Holdings, PubCo, Parent, Dealers, and the lenders party thereto, as amended,
restated, amended and restated, supplemented, or otherwise modified from time to
time in accordance with the Intercreditor Agreement.
 
“Credit Facility Collateral” shall have the meaning set forth in Section 5(d)
hereof.
 
“Daily Interest” means, with respect to a Lender, for each calendar day of each
calendar month, the product of: (A) the outstanding principal amount of
Outstandings that are actually funded by Lender pursuant to this Agreement,
multiplied by (B) the applicable interest rate set forth in Section 2(b)(iii) of
this Agreement.
 
“Daily Rate” shall have the meaning set forth in Section 11(a) hereof.
 
“Dealer Affiliate” means any Affiliate of a Dealer.
 
“Dealer Representative” shall have the meaning set forth in Section 28(b)
hereof.
 
“Default” shall have the meaning set forth in Section 13 hereof.
 
“Default Rate” shall have the meaning set forth in Section 11(a) hereof.
 
“Deferred TRA Obligations” means, at any time of determination, the amount of
past-due obligations to pay accrued Permitted TRA Payments for which payment is
deferred as contemplated in Section 4.3(b) of the Tax Receivable Agreement.
 
“Disputes” shall have the meaning set forth in Section 27(a) hereof.
 
“EBITDA” means, for any period, Consolidated Net Income for such period plus:
 
(a)         to the extent added or deducted in determining such Consolidated Net
Income, Interest Expense, Income Tax Expense, depreciation and amortization, in
each case for such period less any non-recurring income or expenses, including,
without limitation, any non-cash income or expenses related to  transaction
costs incurred for the (i) initial public offerings attempted in calendar year
2019 and (ii) the IPO, and (iii) corporate restructurings and modifications to
the Loan Documents and Credit Facility Agreement related to the transactions
described in the foregoing clauses (a)(i) and (a)(ii) , in each case, as
approved by Agent in its sole discretion, and
 

 
(b)
(i)         for the Quarterly Computation Period ending on December 31, 2019, an
amount equal to $229,000; and




 
(ii)
for all Quarterly Computation Periods thereafter, an amount equal to $0.

 
 “Eligible Collateral” shall have the meaning set forth in Section 3(a) hereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time
 
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
under common control with any Dealer within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code) or Section 4001 of ERISA.
 

--------------------------------------------------------------------------------

“ERISA Event” shall mean (a) any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived,
with respect to a pension plan; (b) a withdrawal by any Dealer or any ERISA
Affiliate from a pension plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Dealer or
any ERISA Affiliate from a multi-employer plan or notification that a
multi-employer plan is in reorganization; (d) the filing of a notice of intent
to terminate, the treatment of a plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the Pension
Benefit Guaranty Corporation to terminate a pension plan or multi-employer plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
pension plan or multi-employer plan; or (f) the imposition of any liability
under Title IV of ERISA, other than for Pension Benefit Guaranty Corporation
premiums due but not delinquent under Section 4007 of ERISA, upon any Dealer or
any ERISA Affiliate.
 
“FAA” shall have the meaning set forth in Section 27(a) hereof.
 
“Fees and Terms” shall have the meaning set forth in Section 12(b) hereof.
 
“Fixed Charge Coverage Ratio” means, for any Computation Period, the ratio of
(a) the total for such period of EBITDA minus the sum of (i) Income Tax Expense
and distributions made to allow holders of equity (including holders of any
warrants) to pay income taxes based on the earnings of the Person making such
distributions, including, without limitation, Permitted Tax Distributions, plus
(ii) all unfinanced Capital Expenditures plus (iii) Permitted TRA Payments, to
(b) the sum for such period of (i) cash Interest Expense plus, (ii) required
payments of principal with respect to Indebtedness consisting of borrowed money
or pursuant to a writing evidencing a monetary obligation, plus (iii) preferred
dividends paid in cash, plus (iv) management fees paid in cash, plus (v)
payments made in respect of any subordinated debt not otherwise included in
(b)(i), (b)(ii), b(iii), or b(iv) above.
 
“Free Floor Period” shall have the meaning set forth in Section 11(a) hereof.
 
“Funded Debt to EBITDA Ratio” means, for any Computation Period, a ratio of:
 
(a) the total for such period of
 
(i) Total Funded Debt as of the last day of such Computation Period, minus
 
(ii) the lesser of (1) Subordinated Acquisition Indebtedness existing as of the
last day of such Computation Period, or (2) $9,000,000.00, to
 
(b) EBITDA for such Computation Period.
 
“GAAP” means generally accepted accounting principles.
 
“GS” means Goldman Sachs & Co. LLC and its successors and assigns.
 
“GSSLG” means Goldman Sachs Specialty Lending Group, L.P., a Delaware limited
partnership.
 
“Guarantor” shall have the meaning set forth in Section 13 hereof.
 
“Holdings” means One Water Marine Holdings, LLC, a Delaware limited liability
company.
 
“Holdings Company Agreement” means that certain Fourth Amended & Restated
Limited Liability Company Agreement of Holdings dated effective as of the
Closing Date and as amended, restated, amended and restated, supplemented or
otherwise modified from time to time with the prior written consent of Agent in
its sole discretion.
 
“Income Tax Expense” means income taxes paid or payable in cash by PubCo and any
of its Subsidiaries.
 

--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all indebtedness evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person as
lessee under Capital Leases which have been or should be recorded as liabilities
on a balance sheet of such Person in accordance with GAAP, (d) all obligations
of such Person to pay the deferred purchase price of property or services
(excluding (i) trade accounts payable in the ordinary course of business and
compensation or bonus arrangements with persons who are employees or independent
contractors of a person, (ii) any obligation under this Agreement or any other
inventory financing agreement among Dealers and CDF, and (iii) any obligation
under the TCF Agreement), (e) all indebtedness secured by a Lien on the property
of such Person, whether or not such indebtedness shall have been assumed by such
Person; provided that if such Person has not assumed or otherwise become liable
for such indebtedness, such indebtedness shall be measured at the fair market
value of such property securing such indebtedness at the time of determination,
(f) all obligations, contingent or otherwise, with respect to the face amount of
all letters of credit (whether or not drawn), bankers’ acceptances and similar
obligations issued for the account of such Person, (g) all hedging obligations
of such Person, (h) all contingent liabilities of such Person, (i) all debt of
any partnership of which such Person is a general partner, (j) all non-compete
payment obligations, earn-outs and similar obligations and (k) any Capital
Securities or other equity instrument, whether or not mandatorily redeemable,
that under GAAP is characterized as debt, whether pursuant to financial
accounting standards board issuance No. 150 or otherwise.
 
“IPO” has the meaning set forth in the Recitals hereto.
 
“Intellectual Property” shall mean any intellectual property (including, without
limitation, all copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, trade secrets and trade secret licenses).
 
“Intercreditor Agreement” shall mean that certain Second Amended and Restated
Intercreditor Agreement among Agent and Credit Facility Agent dated as of the
Closing Date, as amended, restated, amended and restated, supplemented, or
otherwise modified from time to time.
 
“Interest Expense” means for any period the consolidated interest expense of
PubCo for such period (including all imputed interest on Capital Leases).
 
“Intervening Default” shall have the meaning set forth in Section 2(b) hereof.
 
“Inventory” means all of Dealers’ presently owned and hereafter acquired goods
which are held for sale or lease.
 
“Invoice” means any invoice issued by a Vendor related to an Approval.
 
“Law” means, with respect to any Person, the common law and any federal, state,
local, foreign, multinational or international laws, statutes, codes, treaties,
standards, rules and regulations, guidelines, ordinances, orders, judgments,
writs, injunctions, decrees (including administrative or judicial precedents or
authorities) and the interpretation or administration thereof by, and other
determinations, directives, requirements or requests of, any  governmental
authority, in each case whether or not having the force of law and that are
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
 
“Lender Affiliate” means the Affiliate of a Lender.
 
“Lender Credit” shall have the meaning set forth in Section 4(a) hereof.
 
“Lender Rate” means the “Dealer Rate” as set forth in the applicable Program
Terms Letter, less any applicable Performance Rebate as set forth therein.
 
“LIBOR” shall have the meaning of “One month Libor” or “Three Month Libor,” as
applicable, set forth in Section 11 hereof.
 
“Liens” shall have the meaning set forth in Section 7(a) hereof.
 
“LMI Priority Distribution Payment” means the LMI Priority Distribution under
(and as defined in) the Third Amended and Restated Limited Liability Company
Agreement of Holdings dated March 1, 2017, as amended.
 

--------------------------------------------------------------------------------

“Loan” means an extension of credit to or on behalf of one or more Dealers by
Agent and Lenders under and pursuant to this Agreement.
 
“Loan Document” means this Agreement, any Program Terms Letter or Transaction
Statement entered into pursuant to this Agreement, and all documents delivered
to Agent and/or any Lender in connection with any of the foregoing.
 
“Master Reorganization Agreement” means that certain Master Reorganization
Agreement dated on or about the Closing Date by and among PubCo, Holdings,
Parent, and the other parties thereto, as in effect as of the Closing Date and
as amended, restated, amended and restated, supplemented or otherwise modified
from time to time with the prior written consent of Agent in its sole
discretion.
 
 “Monthly Computation Period” means each period of twelve consecutive months
ending on the last day of a month.
 
“Monthly Interest” means, with respect to each Lender, for each calendar month,
the sum of the Daily Interest for each calendar day of such calendar month.
 
“Net Cash Flow After Taxes” means EBITDA minus Income Tax Expense and
distributions made to allow holders of equity (including holders of any
warrants) to pay income taxes based on the earnings of the Person making such
distributions.
 
“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to Agent, any Lender, or Dealer, or has
otherwise publicly announced (and Agent has not received notice of a public
retraction) that such Lender believes it will fail to fund payments required to
be funded by it under the Loan Documents or (c) (or any Person that directly or
indirectly controls such Lender has), (i) become subject to a voluntary or
involuntary case under the Federal Bankruptcy Reform Act of 1978, or any similar
bankruptcy laws, (ii) a custodian, conservator, receiver or similar official
appointed for it or any substantial part of such Person’s assets, or (iii) made
a general assignment for the benefit of creditors, been liquidated, or otherwise
been adjudicated as, or determined by any governmental authority having
regulatory authority over such Person or its assets to be, insolvent or
bankrupt, and for this clause (iii), Agent has determined that such Lender is
reasonably likely to fail to fund any payments required to be made by it under
the Loan Documents.
 
“Obligations” shall have the meaning set forth in Section 5(e) hereof.
 
“Open Approval” means any Approval for which CDF has not financed an Invoice for
the inventory subject thereto.
 
“Other Lenders” shall have the meaning set forth in Section 2(d) hereof.
 
“Outstandings” means, at any time, an amount equal to the aggregate unpaid
amount of all Invoices which have been financed by Agent on behalf of Dealers.
 
“PAS” shall have the meaning set forth in Section 10(a) hereof.
 
“Parent” means One Water Assets & Operations, LLC, a Delaware limited liability
company, which owns as of the Closing Date 100% of the Capital Securities of
each other Dealer and each of its Subsidiaries.
 
“Parent Company Agreement” means that certain Second Amended and Restated
Limited Liability Company Agreement of Parent dated as of the Closing Date.
 
“Performance Rebate” shall have the meaning set forth in the applicable Program
Terms Letter.
 

--------------------------------------------------------------------------------

“Permitted Acquisition” means an acquisition by a Dealer or any of its
Subsidiaries of the assets or ownership interest of any other Person which is
presented to Agent prior to execution and approved by Agent in its sole
discretion.
 
“Permitted Deferred TRA Payment” means a distribution in payment of Deferred TRA
Obligations that is made within 3 months after the date a Permitted TRA Payment
is due as contemplated by Section 4.3(b) of the Tax Receivables Agreement.
 
“Permitted Exchange” means a transaction in which units of Holdings are
exchanged for Class A shares of PubCo as described in the Holdings Company
Agreement.
 
“Permitted Indebtedness” means:
 
(a)          any Indebtedness owing under the Credit Facility Agreement in an
aggregate principal amount at any time outstanding not to exceed
$110,000,000.00; provided, however, this limit shall not include Indebtedness
that is payable in kind;
 
(b)          Indebtedness incurred in the ordinary course of business under
statutory and appeal bonds;
 
(c)          Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to the Dealers, so long as the amount of such
Indebtedness is not in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the year in which such
Indebtedness is incurred and such Indebtedness is outstanding only during such
year;
 
(d)          Subordinated Acquisition Indebtedness;
 
(e)          Indebtedness evidenced or secured by or incurred under the TCF
Agreement not to exceed $500,000 at any time outstanding;
 
(f)          Indebtedness with respect to Capital Leases not to exceed an
aggregate amount outstanding at any time of $2,500,000.00; and
 
(g)          Indebtedness arising under the Tax Receivable Agreement.
 
“Permitted Locations” shall have the meaning set forth in Section 6 hereof.
 
“Permitted Restricted Payment” means a Restricted Payment made by Holdings and
any of its Subsidiaries:
 
(a)        payments made by Parent to Holdings (and by Holdings to PubCo) in an
aggregate amount not to exceed $2,000,000 in any trailing twelve-month period,
to the extent necessary to permit Holdings and the PubCo Holdings Group to pay
general administrative costs and expenses;
 
(b)         for so long as Holdings remains a partnership or disregarded entity
for U.S. federal income tax purposes, payments made by Parent to Holdings (and
by Holdings to its equity holders) to the extent necessary for Permitted Tax
Distributions;
 
(c)         for so long as Holdings remains a partnership or disregarded entity
for U.S. federal income tax purposes, Permitted TRA Payments and Permitted
Deferred TRA Payments by Holdings (and by OWAO to Holdings for such purposes);
 

--------------------------------------------------------------------------------

in each case of a Restricted Payment under clause (a), (b) or (c) of this
definition, so long as the amount of any such Restricted Payment is applied for
such purpose and, except in the case of clause (e), no Default shall have
occurred and be continuing or shall be caused thereby;


(d)          in the form of fees and expenses payable under the Credit Facility
Agreement and the other “Credit Documents” referred to therein;
 
(e)          in the form of distributions, redemptions or other payments that
are made among Holdings and any of its Subsidiaries;
 
(f)          in the form of scheduled principal and interest payments with
respect to any subordinated debt as expressly permitted under a subordination
agreement in favor of, and in form and content acceptable to, Agent; and
 
(g)         in the form of distributions in order to pay transaction costs
incurred for (i) the initial public offerings attempted in calendar year 2019,
as approved by Agent in its sole discretion, (ii) the IPO, and (iii) corporate
restructurings and modifications to the Loan Documents and Credit Facility
Agreement related the transactions referred to in the foregoing clauses (g)(i)
and (g)(ii); and
 
(h)          to the extent constituting Restricted Payments, PubCo, Holdings,
Parent and their Subsidiaries may consummate the Specified IPO Transactions.
 
“Permitted Tax Distributions” means distributions by Holdings to all members of
Holdings on a pro rata basis in an amount that is not in excess of the amount
sufficient to result in a distribution to PubCo to enable the PubCo Holdings
Group to timely satisfy its U.S. federal, state and local and non-U.S. tax
obligations, other than any obligations to remit any withholdings withheld from
payments to third parties (determined, for the avoidance of doubt, by taking
into account any tax benefits with respect to which any distributions described
in the definition of “Permitted TRA Payments” are made).
 
“Permitted TRA Payments” means distributions by Holdings to all members of
Holdings on a pro rata basis in an amount that is not in excess of the amount
necessary for PubCo to satisfy its payment obligations under the Tax Receivable
Agreement, except that “Permitted TRA Payments” shall not include any payment
obligations of PubCo pursuant to Article IV of the Tax Receivable Agreement.
 
“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or governmental authority.
 
“Principal” shall have the meaning set forth in Section 28(b) hereof.
 
“Program Terms Letters” shall have the meaning set forth in Section 4(a) hereof.
 
“PubCo” means OneWater Marine, Inc., a Delaware corporation.
 
“PubCo Holdings Group” means PubCo and each other Subsidiary of PubCo (other
than Holdings and its Subsidiaries).
 
“Quarterly Computation Period” means each period of four consecutive fiscal
quarters ending on the last day of a fiscal quarter.
 
“Ratable Share” means, with respect to each Lender, the percentage equal, from
time to time, to such Lender’s Allocation divided by the Aggregate Allocations,
as such percentage is set forth opposite such Lender’s name on Schedule 1, under
the heading “Ratable Share”.
 

--------------------------------------------------------------------------------

“Registration Statement” means the Form S-1 Registration Statement File No.
333-232639 filed by PubCo with the Securities Exchange Commission on July 19,
2019, as amended, restated, supplemented or replaced from time to time prior to
the Closing Date.
 
“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition precedent to the execution this
Agreement) and other consultants and agents of or to such Person or any of its
Affiliates.
 
“Rental Contracts” shall have the meaning set forth in Section 3(a) hereof.
 
“Rental Units” shall have the meaning set forth in Section 3(a) hereof.
 
“Replacement Lender” shall have the meaning set forth in Section 2(d) hereto.
 
“Reporting Date” means (a) each Wednesday that this Agreement is in effect or,
if such Wednesday is not a Business Day, the next succeeding Business Day, or
(b) any other Business Day selected by Agent in its reasonable discretion. Agent
and Lenders hereby acknowledge and agree that the Ratable Shares set forth in
Schedule 1 attached hereto shall not take effect until the first Wednesday after
the Closing Date. Until such Reporting Date, the Ratable Shares of Lenders
immediately prior to the date of this Agreement shall continue to be in effect.
 
“Required Lenders” shall mean Lenders whose combined Ratable Share exceeds 50%.
 
“Restricted Payment” means (a) any distribution including, without limitation,
dividends, to any holders of any Dealer’s or any Guarantor’s Capital Securities,
(b) any purchase or redemption of any Dealer’s or any Guarantor’s Capital
Securities, (c) any payment of management fees, transaction-based fees or
similar fees to any of its Capital Securities holders or any Dealer Affiliate
(including, without limitation, any fees under any management agreement), (d)
any redemption, prepayment (whether mandatory or optional), defeasance,
repurchase or any other payment in respect of any subordinated debt except as
expressly permitted under a subordination agreement in favor of, and in form and
content acceptable to, Agent, (e) any payment under the Tax Receivable
Agreement, or (f) set aside funds for any of the foregoing; provided, that in
the case of each of the foregoing clauses, “Restricted Payment” shall not
include any of that foregoing that is payable solely in the shares or units of
Capital Securities, including, without limitation, for the purposes of
subsection (b), above, Permitted Exchanges.
 
“Sanctioned Country” shall mean a country or territory which is itself the
subject or target of a comprehensive economic or financial sanctions program
maintained by any Sanctions Authority under any Anti-Terrorism Law, including,
without limitation, as of the date of this Agreement, the Crimea region of
Ukraine, Cuba, Iran, North Korea, Sudan and Syria.
 
“Sanctioned Person” shall mean (1) any Person listed in any sanctions list
maintained by any Sanctions Authority, (2) any Person operating, organized or
resident in a Sanctioned Country, or (3) any Person owned or controlled by any
such Person set forth in clauses (1) or (2) above.
 
“Sanctions Authority” shall mean the United States, Canada, the United Nations
Security Council, the European Union (and its member states), the United Kingdom
and the respective governmental institutions of any of the foregoing, including,
without limitation, Her Majesty’s Treasury, OFAC, the U.S. Department of State,
and any other agency of the United States government or Canadian government.
 
“Sale” shall have the meaning set forth in Section 20(b) hereof.
 
“sale out of trust” or “SOT” shall have the meaning set forth in Section 10(b)
hereof.
 
 “SPP” shall have the meaning set forth in Section 10(a) hereof.
 
“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.
 

--------------------------------------------------------------------------------

“Specified IPO Transactions” means each of the transactions consummated in
connection with (a) the recapitalization of PubCo, Holdings and certain
subsidiaries in connection with the IPO as and to the extent separately
described in the Master Reorganization Agreement, (b) the effectiveness of the
IPO substantially concurrently with the Closing Date, in each case, as and to
the extent separately described in the Registration Statement, and (c) the LMI
Priority Distribution Payment.
 
“Subordinated Acquisition Indebtedness” means Indebtedness incurred, created,
assumed, or guaranteed by Holdings or any of its Subsidiaries that is junior and
subordinate in all respects to the Obligations under this Agreement under and
pursuant to an agreement which is satisfactory to Agent in its sole and absolute
discretion.
 
“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. 
Unless the context otherwise requires, each reference to Subsidiaries herein
shall be a reference to all direct and indirect Subsidiaries of Holdings.
 
“Tax Receivable Agreement” means (i) that certain Tax Receivable Agreement dated
as of the Closing Date by and among PubCo, the “TRA Holders” (as therein
defined) and the other Persons party thereto, as in effect on the Closing Date,
and (ii) any other tax receivable agreement approved in writing from time to
time by Agent in its sole discretion, in each case as amended, restated, amended
and restated, supplemented or otherwise modified from time to time with the
prior written consent of Agent in its sole discretion.
 
“TCF Agreement” means that certain Inventory Security Agreement dated as of June
19, 2015, by and between Singleton Assets & Operations, Holdings, and TCF
Inventory Finance, Inc.
 
“Total Funded Debt” means all Indebtedness of Holdings and its Subsidiaries,
determined on a consolidated basis, excluding (a) contingent obligations in
respect of contingent liabilities (except to the extent constituting (i)
contingent liabilities in respect of Indebtedness of a Person other than any
Dealer, or (ii) contingent liabilities in respect of undrawn letters of credit),
(b) hedging obligations, (c) Indebtedness of Holdings to Subsidiaries and
Indebtedness of Subsidiaries to Holdings or to other Subsidiaries, and (d) any
Deferred TRA Obligations.
 
“Transaction Statement” shall have the meaning set forth in Section 4(a) hereof.
 
“UCC” shall have the meaning set forth in Section 13 hereof.
 
“USA&M” shall have the meaning set forth in Section 27(b) hereof.
 
“Vendor Contracts” shall mean contracts with an original equipment manufacturer
that supplies any Dealer; provided that Vendor Contracts specifically excludes
Vendor Credits.
 
“Vendor Credits” shall have the meaning set forth in Section 5(f) hereof.
 
“Vendors” shall have the meaning set forth in Section 2 hereof.
 

--------------------------------------------------------------------------------

2.            Extensions of Credit.
 
(a)          Advances. Subject to the terms of this Agreement, the Lenders
severally and not jointly may provide Loans in an amount equal to each such
Lender’s Ratable Share of such Loan to any one or more Dealers from time to time
to enable such Dealer or Dealers to purchase inventory from Agent approved
vendors (“Vendors”) and for other purposes. No Loan will be made to the extent
such Loan would cause any Lender to have outstanding Loans in a principal amount
in excess of such Lender’s Allocation nor will any Loan be made which would
cause the principal amount of all Loans outstanding to exceed the Aggregate
Allocations. (For the avoidance of doubt, neither the Aggregate Allocation nor
each Lender’s Allocation shall constitute a commitment by the Agent or any
Lender to advance the amount of the Aggregate Allocation or such Allocation to
the Dealers.) If the aggregate principal amount of Loans outstanding at any time
exceeds the Aggregate Allocations, Dealers shall immediately pay such excess to
the Agent for the benefit of the Lenders. The decision to advance funds is at
the discretion of the Agent. Without limiting the discretionary nature of this
credit facility, Agent may, without notice to Dealer, elect not to finance any
inventory sold by particular Vendors. All advances and other transactions
hereunder are for business purposes and not for personal, family, household or
any other consumer purposes.
 
(b)          Payments by the Lenders to Agent; Settlement.
 
(i)          Each Lender shall have the obligation to fund its Ratable Share of
a Loan upon issuance by CDF of an Approval. Lenders acknowledge and agree that: 
(A) CDF typically issues Approvals on a date (each, an “Approval Date”) prior to
the date CDF is required actually to fund the Loan (each, an “Advance Date”)
that is based on such Approval, (B) once an Approval has been issued, and the
Vendor receiving such Approval shall have shipped its product based thereon, CDF
may deem itself obligated to fund the related Loan on the Advance Date,
notwithstanding any Automatic Default or other Default that may arise on or
prior to an Approval Date (each, an “Intervening Default”), and (C) each Lender
shall be obligated to fully fund in cash such Lender’s Ratable Share in any
Loans which derive from all Approvals issued by CDF in good faith, as well as
any Open Approvals based thereon, notwithstanding any Intervening Default.
 
(ii)         On each Reporting Date on or before 2:00 p.m. central time, Agent
shall deliver notice to each Lender of the amount of Loans Lender has funded and
such Lender’s Ratable Share multiplied by Outstandings, and: (A) if the amount
of Loans Lender has funded is less than Lender’s Ratable Share multiplied by the
Outstandings calculated as of such Reporting Date, then Lender shall remit such
deficiency to Agent (on behalf of CDF) by 5:00 p.m. central time on the Business
Day immediately following such Reporting Date, and (B) if the amount of Loans
Lender has funded is more than Lender’s Ratable Share multiplied by the
Outstandings calculated as of such Reporting Date, then Agent (on behalf of CDF)
will remit such excess to such Lender by 5:00 p.m. central time on the Business
Day immediately following such Reporting Date. Each payment due to Agent or
Lenders will be paid in immediately available funds according to the electronic
transfer instructions set forth on Schedule 2 attached hereto, and, if not
timely paid in accordance with this Agreement, will bear interest until paid at
a rate per annum equal to the Lender Rate. If CDF is acting as Agent, it shall
be deemed to have paid its deficiency or received its excess as set forth above
on each Reporting Date. Each Lender hereby waives any right it may now or in the
future have to set-off its obligation to make any payment to CDF or Agent under
this Agreement against any obligation of CDF or Agent to such Lender, whether
under this Agreement or any other agreement between CDF and such Lender or Agent
and such Lender.
 
(iii)        The amount of Loans each Lender has funded shall bear interest at
the Lender Rate, as such rate may change pursuant to the terms of the applicable
Program Terms Letter. Interest will be computed on the basis of a 360-day year
and assess for the actual number of days elapsed.  Provided Lender is not a
Non-Funding Lender, then the amount of Monthly Interest, if any, payable to
Lender, less any administration fees due to Agent pursuant to any fee letter
between Agent and Lender, shall be distributed by Agent to Lender monthly in
arrears on the latter of: (A) the fifteenth (15th) day of the applicable month,
or if the fifteenth (15th) is not a Business Day, the next succeeding Business
Day, or (B) within five (5) Business Days after Agent’s receipt thereof from
Dealers. To the extent that Lender is entitled to receive interest income in
excess of the Monthly Interest, if such additional interest has not previously
been distributed to Lender, then Lender shall be entitled to receive an
additional payment from Agent equivalent to Lender’s Ratable Share of such
interest income. Any amounts due to Lender for income in excess of the Monthly
Interest shall be reflected and paid with Monthly Interest as set forth above.
Lenders acknowledge and agree that the rate of return paid on any Loan is
dependent on numerous factors, including discounts and subsidies offered by
Vendors. Application of any Collections received by Agent as interest in cash or
good collected funds representing payment of interest on the Loans may result in
the payment of interest to Lender in excess of the rate set forth in this
subsection.
 

--------------------------------------------------------------------------------

(iv)        Lenders acknowledge Dealers may be entitled to receive a Performance
Rebate on a calendar year basis pursuant to the terms of the applicable Program
Terms Letter. Notwithstanding anything herein to the contrary, if the
Performance Rebate is not earned by or otherwise paid to Dealers during any
calendar year, each Lender may be entitled to receive an additional payment from
Agent equivalent to such Lender’s share of such portion of the Performance
Rebate not earned by or otherwise paid to Dealers. Any amounts due to Lenders
under this Section 2(b)(iv) shall reflected in a notice to be delivered in the
manner set forth in Section 2(b)(ii), above, within ninety (90) days following
the end of the applicable calendar year.
 
(c)          Return of Payments.
 
(i)          If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from the Dealers and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind.
 
(ii)        If Agent determines at any time that any amount received by Agent
under this Agreement or any other Loan Document must be returned to Dealers or
paid to any Vendor or any to other Person pursuant to any insolvency law or
otherwise, then, notwithstanding any other term or condition of this Agreement
or any other Loan Document, Agent will not be required to distribute any portion
thereof to any Lender.  In addition, each Lender will repay to Agent on demand
any portion of such amount that Agent has distributed to such Lender, together
with interest at such rate, if any, as Agent is required to pay to any Dealer or
such other Person, without setoff, counterclaim or deduction of any kind, and
Agent will be entitled to set-off against future distributions to such Lender
any such amounts (with interest) that are not repaid on demand.
 
(d)          Non-Funding Lenders; Replacement of Lenders.
 
(i)          Non-Funding Lenders.
 
(1)        Responsibility.  The failure of any Non-Funding Lender to make any
Loan or any payment required by it under any Loan Document on the date specified
therefor shall not relieve any other Lender (each such other Lender, an “Other
Lender”) of its obligations to make such Loan or make any other such required
payment on such date, and neither Agent nor, other than as expressly set forth
herein, any Other Lender shall be responsible for the failure of any Non-Funding
Lender to make a Loan or make any other required payment under any Loan
Document.
 
(2)        Voting Rights.  Notwithstanding anything set forth herein to the
contrary, a Non-Funding Lender shall not have any voting or consent rights under
or with respect to any Loan Document or constitute a “Lender” (or be, or have
its Loans included in the determination of “Required Lenders”) for any voting or
consent rights under or with respect to any Loan Document, provided that (A) the
Allocation of a Non-Funding Lender may not be increased, extended or reinstated,
(B) the principal of a Non-Funding Lender’s Loans may not be reduced or
forgiven, and (C) the interest rate applicable to Obligations owing to a
Non-Funding Lender may not be reduced in such a manner that by its terms affects
such Non-Funding Lender more adversely than other Lenders, in each case without
the consent of such Non-Funding Lender.
 
(3)        Payments to a Non-Funding Lender.  Agent shall be authorized to use
all payments received by Agent for the benefit of any Non-Funding Lender
pursuant to this Agreement to pay in full the Aggregate Excess Funding Amount to
the appropriate Lenders. Following such payment in full of the Aggregate Excess
Funding Amount, Agent shall be entitled to hold such funds as cash collateral in
a non-interest bearing account up to an amount equal to such Non-Funding
Lender’s unfunded Allocation and to use such amount to pay such Non-Funding
Lender’s funding obligations hereunder until the Obligations are paid in full in
cash and this Agreement terminated. Upon any such unfunded obligations owing by
a Non-Funding Lender becoming due and payable, Agent shall be authorized to use
such cash collateral to make such payment on behalf of such Non-Funding Lender.
With respect to such Non-Funding Lender’s failure to fund Loans, any amounts
applied by Agent to satisfy such funding shortfalls shall be deemed to
constitute a Loan and, if necessary to effectuate the foregoing, the proceeds of
such Loans shall be applied to pay the unpaid principal of the Loans owing to
the other Lenders until such time as the aggregate amount of the Loans are held
by the Lenders in accordance with their Ratable Shares. Any amounts owing by a
Non-Funding Lender to Agent which are not paid when due shall accrue interest at
the interest rate applicable during such period to the Loans. In the event that
Agent is holding cash collateral of a Non-Funding Lender that cures pursuant to
clause (4) below or ceases to be a Non-Funding Lender pursuant to the definition
of Non-Funding Lender, Agent shall return the unused portion of such cash
collateral to such Lender.
 

--------------------------------------------------------------------------------

(4)        Cure.  A Lender may cure its status as a Non-Funding Lender under
clause (a) of the definition of Non-Funding Lender if such Lender (A) fully pays
to Agent the Aggregate Excess Funding Amount, plus all interest due thereon and
(B) timely funds the next Loan required to be funded by such Lender or makes the
next reimbursement required to be made by such Lender.  Any such cure shall not
relieve any Lender from liability for breaching its contractual obligations
hereunder.
 
(ii)         Replacement of Lenders.  Within forty-five (45) days after any
failure by any Lender other than Agent or an Affiliate of Agent to consent to a
requested amendment, waiver or modification to any Loan Document in which
Required Lenders have already consented to such amendment, waiver or
modification but the consent of each Lender (or each Lender directly affected
thereby, as applicable) is required with respect thereto, Dealers may, at their
option, notify Agent and such non-consenting Lender of Dealers’ intention to
obtain, at Dealers’ expense, a replacement Lender (“Replacement Lender”) for
such non-consenting Lender, which Replacement Lender shall be reasonably
satisfactory to Agent.  In the event the Dealers obtain a Replacement Lender
within sixty (60) days following notice of its intention to do so, such
non-consenting Lender shall sell and assign its Loans and remaining Allocation
to such Replacement Lender, at par, provided that the Dealers have reimbursed
such non-consenting Lender for its costs for which it is entitled to
reimbursement under this Agreement through the date of such sale and
assignment.  In the event that a replaced Lender does not execute an Assignment
pursuant to Section 20(c) of this Agreement within five (5) Business Days after
receipt by such replaced Lender of notice of replacement pursuant to this
Section and presentation to such replaced Lender of an Assignment evidencing an
assignment pursuant to this Section, the Dealers shall be entitled (but not
obligated) to execute such an Assignment on behalf of such replaced Lender, and
any such Assignment so executed by the Dealers, the Replacement Lender and
Agent, shall be effective for purposes of this Section 2(d) and Section 20(c). 
Upon any such Assignment and payment and compliance with the other provisions of
Section 20(c), such replaced Lender shall no longer constitute a “Lender” for
purposes hereof; provided, any rights of such replaced Lender to indemnification
hereunder shall survive.
 
3.           Rental Financing.
 
(a)         From time to time, Agent and Lenders may provide Dealers with
financing for Collateral consisting of new marine units (including boats, motors
or trailers) (the “Eligible Collateral”), which Dealer may rent or lease to
Dealer’s customers in the ordinary course of its business (“Rental Units”) for
use within the United States. Agent may decide (i) the amount of funds, if any,
which Lenders will advance on Rental Units which Dealers may seek to acquire,
and (ii) the length of and payments required under any rental contract and/or
lease agreement pertaining to such Rental Units that Agent would permit to exist
with respect to Rental Units which Agent, on behalf of the Lenders, agrees to
provide financing for (all such rental contracts and lease agreements are
hereinafter collectively referred to as “Rental Contracts”). In addition,
Dealers may not undertake to rent or lease any Eligible Collateral without the
prior written consent of Agent. Rental Units may only consist of Eligible
Collateral which either: (a) was ordered specifically for the purpose of being a
Rental Unit, or (b) was converted from stock inventory to rental inventory upon
Agent’s prior written consent.
 

--------------------------------------------------------------------------------

(b)         Rental Contracts. All Rental Contracts will: (i) be in a form
satisfactory to Agent, and (ii) be transferable to Agent on behalf of the
Lenders. Each Dealer warrants and represents to Agent and Lenders that all of
the Rental Contracts and rental and lease activities will comply with all
applicable laws. Dealers agree to indemnify Agent and Lenders against any loss
or damage Agent or Lenders suffer, whether direct or indirect, resulting from or
in any way arising out of Rental Contracts, or rental and lease activities,
which fail to comply with all applicable laws. Dealers will reimburse Agent for
any attorneys’ fees which Agent incurs in having the Rental Contracts reviewed
for compliance with applicable laws. Immediately upon execution of the same, all
Rental Contracts will be effectively collaterally assigned to Agent for the
benefit of Lenders, and, immediately upon Agent’s request, delivered to Agent
together with any and all related documents. All Rental Contracts will contain,
by way of a stamp or as a part of the preprinted rental contract or lease
agreement form, the following legend directly below the customer’s signature:
 
“FOR VALUE RECEIVED, THIS AGREEMENT AND THE RELATED UNDERLYING RENTAL PROPERTY
HAVE BEEN COLLATERALLY ASSIGNED TO WELLS FARGO COMMERCIAL DISTRIBUTION FINANCE,
LLC, AS AGENT, AND THERE ARE NO DEFENSES AGAINST THE ASSIGNEE.”
 
Immediately upon Agent’s request, each Dealer will report to Agent all of the
terms of any Rental Contract executed, the location of the Rental Unit, the date
on which such Rental Unit is rented or leased, and the date on which such Rental
Unit is to be returned to such Dealer. Each Dealer will also notify Agent,
immediately upon Agent’s request, of the termination of any Rental Contracts or
any changes to such Rental Contracts. Dealers will not assign, sell, pledge,
convey or by any other means transfer to any person, other than Agent for the
benefit of Lenders, any Rental Contracts or chattel paper, without Agent’s prior
written consent. Dealers will instruct any person renting or leasing any Rental
Unit regarding the proper use and care of such Rental Unit. Dealers will use
such forms and agreements as may be reviewed and approved by Agent, if
requested. Dealers will not, without Agent’s prior written consent, enter into
or execute any Rental Contract pursuant to which any Dealer rents or leases any
Rental Unit for a period that exceeds seven (7) consecutive days, and will not
enter into or execute any Rental Contract which contains an option to purchase
or “rent-to-own,” such Rental Unit; the purchase of any Collateral must be
memorialized in a writing separate and apart from any Rental Contract and must
not be subject to or dependent on the terms of any Rental Contract. If any
Dealer breaches the terms of the immediately preceding sentence, such Dealer
will immediately assign, transfer, and set-over to Agent for the benefit of
Lenders, all of Dealer’s right, title and interest in and to such Rental
Contract, and will also give possession of such Rental Contract to Agent. In
addition, in such event, in Agent’s sole discretion, Agent may demand immediate
payment in full of all indebtedness owed by any Dealer to Agent with respect to
the Rental Unit.
 
4.           Financing Terms.
 
(a)          Agent, Lenders and Dealers agree to set forth in this Agreement
only the general terms of the financing arrangement among Dealers, Agent and
Lenders and certain contractual obligations related to this Agreement, shall be
set forth in Program Terms Letters entered into by Dealers, Agent and any one or
more Lenders from time to time (the “Program Terms Letters”), Transaction
Statements (as defined below) or other Loan Documents or other agreements
described herein. References to an “inventory financing agreement” in any Loan
Document shall be deemed to refer to this Agreement.  Agent, Lenders and Dealer
hereby acknowledge that certain financial terms depend, in part, on factors
which vary from time to time, including without limitation, the availability of
Vendor discounts, payment terms or other incentives, Agent’s and Lenders’
floorplanning volume with Dealers and Vendor and other economic factors. Upon
agreeing to finance an item of inventory for any Dealer, Agent, on behalf of the
Lenders, will transmit, send or otherwise make available to such Dealer and
Lenders a “Transaction Statement” which is a record that may be authenticated
and which identifies the Collateral financed and/or the advance made and the
terms and conditions of repayment of such advance. Dealers agree that a Dealer’s
failure to notify Agent in writing of any objection to a Transaction Statement
within thirty (30) days after a Transaction Statement is transmitted, sent or
otherwise made available to such Dealer shall constitute Dealers’ (i) acceptance
of all terms thereof, (ii) agreement that the Lenders are financing such
inventory at Dealers’ request, and (iii) agreement that such Transaction
Statement will be incorporated herein by reference. If any Dealer objects to the
terms of any Transaction Statement, Dealers will pay Agent for the benefit of
Lenders for such inventory in accordance with the most recent terms for similar
inventory to which Dealers have not objected (or, if there are no prior terms,
at the lesser of 16% per annum or at the maximum lawful contract rate of
interest permitted under applicable law), subject to termination of this
Agreement by Agent, or, if applicable, Lenders, and its rights under the
termination provision contained herein. To the extent Vendor program subsidies
are applicable to Dealers’ financing program (each a “Lender Credit”), with
respect to any Loan which Lenders make to a Vendor on behalf of a Dealer, Agent
may apply against any such amount owed to Vendor any amount Agent (or CDF) for
the benefit of Lenders are owed from such Vendor for any such Lender Credit;
provided, however, in the event Vendor does not remit any such Lender Credit,
Dealers agree to pay the full amount of such Lender Credit. Without the consent
of the Lenders, CDF may change any aspect or portion of any Transaction
Statement at any time; provided that such change is not inconsistent with the
terms and conditions of this Agreement. If any terms set forth in an issued
Transaction Statement are revised as a result of entering into this Agreement or
any future modification or amendment of the terms of this Agreement (including,
without limitation, the change of interest rate from the rate reference in the
Existing IFA to the rate reflected in this Agreement), Dealers agree that CDF
shall not be required to issue a revised Transaction Statement reflecting such
revisions.
 

--------------------------------------------------------------------------------

(b)         Upon receipt by Agent of a request for a Loan under and pursuant to
CDF’s standard advance request procedures and the issuance of a Transaction
Statement by Agent as set forth in Section 4(a) above, each Lender shall follow
the funding procedures established by Agent, from time to time, and shall, as
and when requested by Agent, advance funds to Agent to fund such Loan in amounts
equal to such Lender’s Ratable Share of such Loan.
 
(c)        Applicable financial terms, curtailment schedule and maturity for
each Rental Unit will be set forth on the applicable Transaction Statement.
Unless otherwise provided on such Transaction Statement, if and when permitted
under such Dealer’s Rental Unit finance program, the principal balance, accrued
interest and other charges will be due and payable when such Rental Unit is: (i)
sold; (ii) transferred; (iii) rented or leased in a manner contrary to the
provisions of this Agreement; (iv) otherwise disposed of; and (v) matured and
the principal payment is due to Agent for the benefit of Lenders.  Furthermore,
if any Rental Unit is sold, stolen, destroyed, damaged, otherwise disposed of,
or if payment is required under the terms of Agent’s and Lenders’ financing
program, whichever occurs first, such Dealer will immediately pay Agent, for the
benefit of Lenders, the full amount of Dealer’s outstanding indebtedness owed to
Lenders with respect to such Rental Unit.
 
(d)          Effect of Benchmark Transition Event.
 
i.           Notwithstanding anything to the contrary herein or in any other
Loan Document, upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, the Agent and the Dealers may amend this
Agreement to replace LIBOR with a Benchmark Replacement.  Any such amendment
with respect to a Benchmark Transition Event will become effective at 5:00 p.m.
on the fifth (5th) Business Day after the Agent has posted such proposed
amendment to all Lenders and the Dealers so long as the Agent has not received,
by such time, written notice of objection to such amendment from Lenders
comprising the Required Lenders. Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Lenders comprising the
Required Lenders have delivered to the Agent written notice that such Required
Lenders accept such amendment.  No replacement of LIBOR with a Benchmark
Replacement pursuant to this Section titled “Effect of Benchmark Transition
Event” will occur prior to the applicable Benchmark Transition Start Date.
 
ii.          In connection with the implementation of a Benchmark Replacement,
the Agent will have the right to make Benchmark Replacement Conforming Changes
from time to time and, notwithstanding anything to the contrary herein or in any
other Loan Document, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.
 
iii.        Standards for Decisions and Determinations. The Agent will promptly
notify the Dealers and the Lenders of (i) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period.  Any determination, decision or election
that may be made by the Agent or Lenders pursuant to this Section titled “Effect
of Benchmark Transition Event,” including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to this Section titled “Effect of
Benchmark Transition Event.”
 
iv.          Upon the Dealers’ receipt of notice of the commencement of a
Benchmark Unavailability Period, the Dealers may revoke any request for a
eurodollar borrowing of, conversion to or continuation of eurodollar Loans to be
made, converted or continued during any Benchmark Unavailability Period and,
failing that, the Dealers will be deemed to have converted any such request into
a request for a Dealer of or conversion to Prime Rate (as referred to in Section
11) Loans.  During any Benchmark Unavailability Period, the component of Prime
Rate based upon LIBOR, if any, will not be used in any determination of Prime
Rate.
 

--------------------------------------------------------------------------------

v.           As used in this Section 4:
 
a.           “Benchmark Replacement” means the sum of: (a) the alternate
benchmark rate (which may include Term SOFR) that has been selected by the Agent
and the Dealers giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
 
b.          “Benchmark Replacement Adjustment” means, with respect to any
replacement of LIBOR with an Unadjusted Benchmark Replacement for each
applicable interest period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Agent and the Dealers giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.
 
c.          “Benchmark Replacement Conforming Changes” means, with respect to
any Benchmark Replacement, any technical, administrative or operational changes
(including timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Agent in a manner
substantially consistent with market practice (or, if the Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Agent determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
 

d.           “Benchmark Replacement Date” means the earlier to occur of the
following events with respect to LIBOR:
 
i.           in the case of clause (i) or (ii) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or
 
ii.          in the case of clause (iii) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.
 
e.           “Benchmark Transition Event” means the occurrence of one or more of
the following events with respect to LIBOR:
 
i.          a public statement or publication of information by or on behalf of
the administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;



--------------------------------------------------------------------------------

ii.          a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or
 
iii.         a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.
 
f.           “Benchmark Transition Start Date” means (i) in the case of a
Benchmark Transition Event, the earlier of (a) the applicable Benchmark
Replacement Date and (b) if such Benchmark Transition Event is a public
statement or publication of information of a prospective event, the 90th  day
prior to the expected date of such event as of such public statement or
publication of information (or if the expected date of such prospective event is
fewer than 90 days after such statement or publication, the date of such
statement or publication) and (ii) in the case of an Early Opt-in Election, the
date specified by the Agent or the Required Lenders, as applicable, by notice to
the Dealers, the Agent (in the case of such notice by the Required Lenders) and
the Lenders.
 
g.          “Benchmark Unavailability Period” means, if a Benchmark Transition
Event and its related Benchmark Replacement Date have occurred with respect to
LIBOR and solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (i) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with the Section titled
“Effect of Benchmark Transition Event” and (ii) ending at the time that a
Benchmark Replacement has replaced LIBOR for all purposes hereunder pursuant to
the Section titled “Effect of Benchmark Transition Event.”
 
h.           “Early Opt-in Election” means the occurrence of:
 
i.           (a) a determination by the Agent or (b) a notification by the
Required Lenders to the Agent (with a copy to the Dealers) that the Required
Lenders have determined that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in this Section titled “Effect of Benchmark Transition Event,” are
being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace LIBOR, and
 
ii.          (a) the election by the Agent or (b) the election by the Required
Lenders to declare that an Early Opt-in Election has occurred and the provision,
as applicable, by the Agent of written notice of such election to the Dealers
and the Lenders or by the Required Lenders of written notice of such election to
the Agent.
 
i.            “Federal Reserve Bank of New York’s Website” means the website of
the Federal Reserve Bank of New York at http://www.newyorkfed.org, or any
successor source.
 
j.           “Relevant Governmental Body” means the Federal Reserve Board and/or
the Federal Reserve Bank of New York, or a committee officially endorsed or
convened by the Federal Reserve Board and/or the Federal Reserve Bank of New
York or any successor thereto.
 
k.           “SOFR” with respect to any day means the secured overnight
financing rate published for such day by the Federal Reserve Bank of New York,
as the administrator of the benchmark, (or a successor administrator) on the
Federal Reserve Bank of New York’s Website.
 

--------------------------------------------------------------------------------

l.            “Term SOFR” means the forward-looking term rate based on SOFR that
has been selected or recommended by the Relevant Governmental Body.
 
m.           “Unadjusted Benchmark Replacement” means the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.
 
5.           Security Interest.
 
(a)          Each Dealer hereby grants to Agent, as collateral agent for the
Lenders, a security interest in all of the Collateral other than (i) equipment
subject to purchase money security interests and (ii) Credit Facility Collateral
as security for all Obligations.
 
(b)          All Rental Units will be titled in accordance with all applicable
laws and regulations. Each such certificate of title or other evidence of title
shall show the first and only lien holder as “Wells Fargo Commercial
Distribution Finance, LLC, as agent,” and certain such other information as is
required by applicable law or regulation to validly perfect Agent’s security
interest in such Rental Units.
 
(c)          “Collateral” means all of the following personal property of each
Dealer, whether such property or Dealer’s right, title or interest therein or
thereto is now owned or existing or hereafter acquired or arising, and wherever
located: all Accounts, Inventory, Equipment, other Goods (excluding Fixtures),
General Intangibles (including without limitation, Payment Intangibles but
excluding Intellectual Property and Vendor Contracts), Chattel Paper (whether
tangible or electronic), Instruments (including without limitation, Promissory
Notes), Commercial Tort Claims (excluding Commercial Tort Claims arising solely
out of the Credit Facility Collateral), Securities Accounts, Deposit Accounts,
Investment Property (other than the equity interests issued by Holdings and its
Subsidiaries) and Documents and all Products and Proceeds of the foregoing
(including, without limitation, all Accounts, Payment Intangibles, and Chattel
Paper ; provided, however, that notwithstanding anything to the contrary in this
definition or in any other Loan Document, the Collateral shall not include any
of the following: (i) equipment subject to purchase money security interests and
(ii) the Credit Facility Collateral.  Without limiting the foregoing, the
Collateral includes each Dealer’s right to all Vendor Credits. Similarly, the
Collateral includes, without limitation, all books and records, electronic or
otherwise, which evidence or otherwise relate to any of the foregoing
Collateral, and all computers, disks, tapes, media and other devices in which
such records are stored. For purposes of this Section 5 only, capitalized terms
used in this Section 5, which are not otherwise defined, shall have the meanings
given to them in Article 9 of the New York Uniform Commercial Code.
 
(d)          “Credit Facility Collateral” means (i) all equity interests issued
by Holdings and its Subsidiaries, (ii) all of Holdings’ and any of its
Subsidiaries’ real estate interests, whether fee or leasehold, and including all
Fixtures, (iii) all of Holdings’ and any of its Subsidiaries’ Vendor Contracts,
(iv) all of Holdings’ and any of its Subsidiaries’ Intellectual Property, (v)
any and all products and Proceeds of the property described in this definition,
including Cash Proceeds and insurance proceeds, and (vi) all books and records,
electronic or otherwise, which evidence or otherwise relate to any of the
foregoing Credit Facility Collateral, and all computers, disks, tapes, media and
other devices in which such records are stored; provided, however, that
notwithstanding anything to the contrary in this definition or in the Credit
Facility Agreement (or any other document relating thereto or securing the
obligations referenced therein) the Credit Facility Collateral shall not include
any of the Collateral.
 
(e)          “Obligations” means all indebtedness and other obligations of any
nature whatsoever of each Dealer to Agent and/or Lenders, whether such
indebtedness or other obligations arise under this Agreement or any other
existing or future agreement between or among Agent and any one or more Dealers
and/or any one or more Lenders or otherwise, and whether for principal,
interest, fees, Charges, expenses, indemnification obligations or otherwise, and
whether such indebtedness or other obligations are existing, future, direct,
acquired, contractual, noncontractual, joint and/or several, fixed, contingent
or otherwise.
 
(f)          “Vendor Credits” means all of each Dealer’s rights to any price
protection payments, rebates, discounts, credits, factory holdbacks, incentive
payments and other amounts which at any time are due a Dealer from a Vendor.
 

--------------------------------------------------------------------------------

6.           Representations and Warranties. Each Dealer represents and warrants
that at the time of execution of this Agreement and at the time of each approval
and each advance hereunder: (a) such Dealer does not conduct business under any
trade styles or trade names except as disclosed by such Dealer to Agent in
writing and has all the necessary authority to enter into and perform this
Agreement and such Dealer will not violate its organizational documents, or any
law, regulation or agreement binding upon it, by entering into or performing its
obligations under this Agreement; (b) such Dealer will only keep Collateral at
locations within the U.S. which have been disclosed to Agent either (i) in
writing prior to the execution of this Agreement or (ii) upon thirty (30) days
prior written notice, and, in either case, which have been approved by Agent
(“Permitted Locations”) (c) this Agreement correctly sets forth such Dealers’
true legal name, the type of its organization (if not an individual), the state
in which such Dealer is incorporated or otherwise organized, and such Dealers’
organizational identification number, if any; (d) all information supplied by
such Dealer to Agent and Lenders, including any financial, credit or accounting
statements or application for credit, in connection with this Agreement is true,
correct and complete; (e) such Dealer has good title to all Collateral; (f)
there are no actions or proceedings pending or threatened against such Dealer
which might result in any material adverse change in such Dealers’ financial or
business condition; (g) such Dealer is duly organized or formed, validly
existing and in good standing under the laws of its state of incorporation or
organization as set forth in Section 25, and is duly qualified and in good
standing or has applied for qualification as a foreign Person authorized to do
business in each jurisdiction where, because of the nature of its activities or
properties, such qualification is required, except to the extent that the
failure to so qualify would not reasonably be expected to have a material
adverse effect; (h) such Dealer (i) is not in violation of any law, ordinance,
rule, regulation, judgment, decree or order of any federal, state or local
governmental body or court if such violation would reasonably be expected to
result in a material adverse effect; and (ii) has obtained all required permits,
certificates, licenses, approvals and other authorizations from governmental
agencies and entities (whether federal, state or local) necessary to carry on
its operation if the failure to obtain such permit, certificate, license,
approval or other authorization would reasonably be expected to result in a
material adverse effect; (i) (i) such Dealer is in compliance, in all material
respects, with the USA PATRIOT Act, FCPA (defined below) and all applicable
Anti-Terrorism Laws, (ii) (A) such Dealer or any director, officer, or employee
of such Dealer, or (B) to the knowledge of any Dealer, any agent or Affiliate
that will act in any capacity in connection with or benefit from any facility
established hereby of the Dealers is not a Person that is: (x) a Sanctioned
Person; or (y) located, organized or resident in a Sanctioned Country, and (iii)
no part of the proceeds of the Loans will be used by Holdings or any of its
Subsidiaries, including the Dealers, directly or, to the knowledge of Holdings
or any of its Subsidiaries, indirectly, (A) for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977 (“FCPA”), (B) to fund
any activities or business of or with any Sanctioned Person or in any Sanctioned
Country, or (C) in any manner that would result in a violation of any applicable
Anti-Terrorism Law by PubCo or its Subsidiaries; (j) Dealers have provided, or
have caused to be provided, to Agent true and correct copies of all material
non-confidential instruments, documents and agreements related to the IPO and
have not failed to provide, or cause to be provided, any such instruments,
documents or agreements; (k) as of the Closing Date, Dealers have paid off and
extinguished, or caused to be paid off an extinguished, the Preferred Stock and
Purchase Warrants (as those terms are defined in the Existing Agreement); and
(l) Dealers have paid off, or caused to be paid off, all Existing Indebtedness
(as defined in the Credit Facility Agreement) required by Credit Facility Agent
in order to consummate the transactions evidenced by the Credit Facility
Agreement and has provided true and correct copies of all documents,
instruments, and agreements evidencing such payoffs (and have not failed to
provide any such documents, instruments or agreements).


7.            Covenants.
 
(a)         Until sold as permitted by this Agreement, each Dealer shall own all
of its Collateral free and clear of all liens, security interests, claims and
other encumbrances, whether arising by agreement or operation of law
(collectively “Liens”), other than Liens (i) in favor of Agent and Liens in
favor of Credit Facility Agent; provided, however, that all Liens, from time to
time, in favor of Credit Facility Agent shall be subject to the Intercreditor
Agreement, (ii) Liens for taxes, assessments or other governmental charges that
are not due or payable or that are due or payable, but are being diligently
contested in good faith by appropriate proceedings, (iii) representing
easements, rights of way, restrictions, encroachments, and other minor defects
in title, provided that such Liens do not interfere in any material respect with
the ordinary conduct of any Dealer’s business, and (iv) purported to be Liens
evidenced by the filing of precautionary UCC-1 Financing Statements related
solely to operating leases of personal property entered into in the ordinary
course of business.
 

--------------------------------------------------------------------------------

(b)          Each Dealer will:
 
(i)          keep all Collateral at Permitted Locations and keep all tangible
Collateral safe and secure, in good order, repair and operating condition and
insured as required herein;
 
(ii)         promptly file all tax returns required by law and promptly pay all
taxes, fees, and other governmental charges for which it is liable, including
without limitation all governmental charges against the Collateral or this
Agreement;
 
(iii)       permit Agent and its designees without notice, to inspect the
Collateral during normal business hours and at any other time Agent deems
desirable (and such Dealer hereby grants Agent and its designees an irrevocable
license to enter such Dealer’s business locations during normal business hours
without notice to such Dealer to account for and inspect all Collateral and to
examine and copy such Dealer’s books and records related to the Collateral), and
in connection with any inspection, provide Agent and its designees safe and
secure access to the Collateral and comply with any request made by Agent or its
designees to move the Collateral in order to provide such safe and secure
access;
 
(iv)        keep complete and accurate records of its business, including
inventory, accounts and sales, and permit Agent and its designees to inspect and
copy such records upon request;
 
(v)        furnish Agent and Lenders with such additional information regarding
the Collateral and such Dealer’s business and financial condition as Agent or
any Lender may from time to time reasonably request (including without
limitation financial statements and projections more frequently than set forth
below);
 
(vi)        immediately notify Agent of any material adverse change in such
Dealer’s prospects, business, operations or condition (financial or otherwise)
or in any Collateral;
 
(vii)       execute (or cause any third party in possession of Collateral to
execute) all documents Agent requests to perfect and maintain the security
interest in the Collateral granted to Agent, pursuant to Section 21(a)(ii);
 
(viii)      deliver to Agent immediately upon each request by Agent (and Agent
may retain) each certificate of title or statement of origin issued for
Collateral financed by any one or more Lenders;
 
(ix)        at all times be duly organized, existing, in good standing,
qualified and licensed to do business in each jurisdiction in which the nature
of its business or property so requires and, when requested, provide Agent with
documentation evidencing the same;
 
(x)         notify Agent of the commencement of any material legal proceedings
against such Dealer or any Guarantor (as defined below);
 
(xi)       comply with all laws, rules and regulations applicable to such
Dealer, including without limitation, the USA PATRIOT ACT and all laws, rules
and regulations relating to import or export controls or anti-money laundering,
and maintains in effect policies and procedures designed to ensure compliance by
PubCo and its Subsidiaries and their respective directors, officers, employees,
agents and Affiliates with all applicable sanctions;
 
(xii)       maintain a system of accounting in accordance with generally
accepted accounting principles and account records which contain such
information in a format as may be requested by Agent;
 
(xiii)      take all steps reasonably requested by Agent to ensure that Agent’s
security interest in inventory at all times constitutes a perfected, first
priority security interest in inventory and does not become subordinate to the
security interests or claims of any Person; and
 
(xiv)     Within thirty (30) days of the date hereof (or such later date as the
Agent may agree to in its sole discretion), deliver to Agent deposit account
control agreements for all Deposit Accounts at Hancock Bank and Branch Banking &
Trust in form and substance acceptable to Agent in its sole discretion.
 

--------------------------------------------------------------------------------

(c)          No Dealer will, without Agent’s prior written consent:
 
(i)          use (except for demonstration for sale), rent (except as permitted
under Section 3), lease, sell, transfer, consign, license or otherwise dispose
of any Collateral except for sales of inventory at retail in the ordinary course
of such Dealer’s business;
 
(ii)         sell or otherwise transfer Inventory to a Dealer Affiliate;
 
(iii)        engage in any other material transaction not in the ordinary course
of such Dealer’s business;
 
(iv)        change its business in any material manner or its organizational
structure or change its registration to a registered organization other than as
specified above;
 
(v)         change its name or conduct business under a trade style or trade
name other than those disclosed by such Dealer to Agent in writing, without
giving Agent at least thirty (30) days’ prior written notice thereof;
 
(vi)        change the state in which it is incorporated or otherwise organized
(except upon thirty (30) days’ prior written notice to Agent);
 
(vii)       change its chief executive office or office where it keeps its
records with respect to accounts or chattel paper;
 
(viii)      finance on a secured basis with any Vendor or any third party the
acquisition of Inventory, obtain inventory from third parties by consignment, or
otherwise create, incur, assume or suffer to exist any Lien on any of such
Dealer’s assets other than Liens in favor of Credit Facility Agent which are
subject to the Intercreditor Agreement; provided, however, Dealers may:
 
a.           create, incur, assume or suffer to exist any Lien in the form of
Capital Leases or securing purchase money Indebtedness solely for equipment, so
long as any such Liens shall encumber only the equipment acquired with the
proceeds of such Indebtedness or subject to such Capital Lease, as the case may
be; and
 
b.           create, incur, assume or suffer to exist any Lien in connection
with the TCF Agreement, so long as:
 
i.           any such Liens shall only encumber Inventory manufactured by BRP
Inc. or one of its Subsidiaries which is financed pursuant to the TCF Agreement;
and
 
ii.          the outstanding balance under the TCF Agreement does not exceed
$500,000; and
 
c.            obtain inventory from third parties by consignment or otherwise
create, incur, assume or suffer to exist any Lien pursuant to consignment
agreements approved in writing by Agent in its sole discretion.


(ix)        store inventory financed by Agent with any third party;
 
(x)         merge or consolidate with another Person, including without
limitation any merger or consolidation among or involving any other Dealers, or
divide itself pursuant to Section 18-217 of the Delaware Limited Liability
Company Act or any similar law or statute;
 
(xi)        acquire the assets or ownership interest of any other Person other
than in connection with a Permitted Acquisition;
 
(xii)       [reserved];
 

--------------------------------------------------------------------------------

(xiii)     guarantee or indemnify or otherwise become in any way liable with
respect to the obligations of any Person (other than Permitted Indebtedness of
Holdings or any of its Subsidiaries), except by endorsement of instruments or
items of payment for deposit to the general account of such Dealer or which are
transmitted or turned over to Agent for the benefit of Lenders, on account of
the Obligations;
 
(xiv)      redeem, retire, purchase or otherwise acquire, directly or
indirectly, any of such Dealer’s capital stock;
 
(xv)       make any change in such Dealer’s capital structure or in any of its
business objectives or operations which might in any way adversely affect the
ability of such Dealer to repay the Obligations;
 
(xvi)      incur, create, assume, guarantee or suffer to exist, or otherwise
become or remain liable with respect to, or permit any of its Subsidiaries to
create, incur, guarantee or suffer to exist or otherwise become or remain liable
with respect to, any Indebtedness other than Permitted Indebtedness;
 
(xvii)     make any Restricted Payment which is not a Permitted Restricted
Payment;
 
(xviii)   enter into any transaction that results in a Change in Control;
 
(xix)      move Collateral from stock inventory to rental inventory, other than
as permitted under this Agreement;
 
(xx)       move Collateral from rental inventory to stock inventory;
 
(xxi)      rent or lease any Rental Unit contrary to the terms of this
Agreement;
 
(xxii)     assign, sell, pledge, convey or by any other means transfer to any
Person, other than Agent, any Rental Contracts or Chattel Paper related thereto;
 
(xxiii)   do business as a lessor of Rental Units without also doing business as
a seller or reseller of new or used marine units under the same legal entity; or
 
(xxiv)    request any Loan, and no Dealer shall use, and shall ensure that its
Subsidiaries and its or their respective directors, officers, and employees
shall not use, the proceeds of any Loan, in any manner that would result in the
violation of any sanctions applicable to any party hereto.
 
(d)          (i) Notwithstanding the provisions of Section 7(c)(ii) above, a
Dealer may sell or otherwise transfer inventory to another Dealer who is a
signatory to this Agreement. The parties agree that any such inventory that is
sold or otherwise transferred at any time by one Dealer to another shall be and
remain Collateral and shall continue to secure the Obligations.
 
(ii) Notwithstanding anything to the contrary in Section 7(c), the Specified IPO
Transactions are permitted.
 

(e)          Financial Covenants.  Dealer covenants and agrees that so long as
any of the Indebtedness to Lenders remains outstanding or the Agreement remains
in effect, even if no Indebtedness to Lenders is outstanding:
 
(i)          Funded Debt to EBITDA Ratio.  The Dealers shall not permit the
Funded Debt to EBITDA Ratio of PubCo on a consolidated basis for any Quarterly
Computation Period to exceed a ratio of 2.00 to 1.00.
 
(ii)         Fixed Charge Coverage Ratio.  The Dealers shall not permit the
Fixed Charge Coverage Ratio of PubCo on a consolidated basis for any Quarterly
Computation Period to be less than a ratio of 1.50 to 1.00.
 

--------------------------------------------------------------------------------

(f)          Changes in GAAP. If as of the date of the Dealers’ fiscal year end
any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Dealers or the
Required Lenders shall so request, Agent, the Lenders and Dealers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders, notwithstanding anything to the contrary set forth in
Section 18 hereof); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein, and (ii) Dealers shall provide to Agent and Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the financial
statements delivered pursuant to Section 9(a)(i) for the fiscal year ending
September 30, 2018 for purposes of determining the Funded Debt to EBITDA Ratio
and the Fixed Charge Coverage Ratio (including for purposes of Sections 7(e)(i)
and 7(e)(ii)), without giving effect to any change in accounting treatment of
“operating” and “capital” leases scheduled to become effective for fiscal years
beginning after December 15, 2018 as set forth in the Accounting Standards
Update No. 2016-02, Leases (Topic 842), issued by the Financial Accounting
Standards Board in February 2016, 0r any similar publication issued by the
Financial Accounting Standards Board in connection therewith, in each case if
such change would require treating any lease (or similar arrangement conveying
the right to use) as a capital lease where such lease (or similar arrangement)
was not required to be so treated under GAAP as in effect prior to December 15,
2018.
 
8.           Insurance.
 
(a)          All risk of loss, damage to or destruction of Collateral shall at
all times be on Dealers. Each Dealer shall keep all of its tangible Collateral
insured for full value against all insurable risks under policies delivered to
Agent and issued by insurers satisfactory to Agent with loss payable to Agent on
behalf of Lenders. Agent is to be provided with any written notice of
cancellation or change in such policies within two (2) business days of the
issuance of such notice. Agent is authorized, but not required, to act as
attorney‑in‑fact for each Dealer in adjusting and settling any insurance claims
under any such policy and in endorsing any checks or drafts drawn by insurers.
Each Dealer shall promptly remit to Agent in the form received, with all
necessary endorsements, all proceeds of such insurance which such Dealer may
receive. Agent, at its election, shall either apply any proceeds of insurance it
may receive toward payment of the Obligations or pay such proceeds to such
Dealer or any other Dealer.
 
(b)          [Reserved].
 
(c)          In addition to Dealers’ obligation to insure the Rental Units,
Dealers will keep the Rental Units insured for their full insurable value under
an “all risk” property insurance policy which includes rental insurance coverage
in the minimum amount of $1,000,000.00, with a company acceptable to Agent,
naming Agent as a lender loss-payee and containing standard lender’s loss
payable and termination provisions. Dealers will maintain liability insurance
with an insurance carrier and in an amount satisfactory to Agent. Dealers will
provide Agent with written evidence of such insurance coverage and Agent’s
loss-payee endorsement within thirty (30) days of delivery of any such Rental
Unit to Dealers by a manufacturer.
 
9.           Reporting.
 
(a)          Financial Statements. Unless waived by Agent, each Dealer will
deliver to Agent and, if such Lender requests, each requesting Lender, in a form
satisfactory to Agent and any requesting Lenders: (i) within 20 days after the
same are prepared, but in no event later than 120 days after the end of each
fiscal year, an audited consolidated balance sheet of PubCo and consolidating
balance sheets of Dealers as at the end of such year and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in comparative form
the figures for the previous fiscal year, and accompanied by the report of a
nationally recognized independent certified public accounting firm reasonably
acceptable to Agent, approved by Agent in its sole and absolute discretion,
which report shall (A) contain an unqualified opinion, stating that such
consolidated financial statements present fairly in all material respects the
financial position for the periods indicated in conformity with GAAP applied on
a basis consistent with prior years and (B) not include any explanatory
paragraph expressing substantial doubt as to going concern status of Dealers;
(ii) within 45 days after the end of each of Dealer’s fiscal quarters, including
each fourth fiscal quarter, a copy of the unaudited consolidated balance sheet
of PubCo and consolidating balance sheets of Dealers, and the related
consolidated and consolidating statements of income, shareholders’ equity and
cash flows for such quarter and for the period beginning with the first day of
such fiscal year and ending on the last day of such quarter, together with a
comparison with the corresponding period of the previous fiscal year and a
comparison with the budget for such period of the current fiscal year, all
certified on behalf of the Dealers by an appropriate officer of the Dealers as
being complete and correct and fairly presenting, in all material respects, in
accordance with GAAP, the financial position and the results of operations of
Dealers, subject to normal year-end adjustments and absence of footnote
disclosures; (iii) within 30 days after the end of each Dealer’s fiscal months,
other than fiscal quarter-end, a copy of the unaudited balance sheets and
profits and loss statements of PubCo and Dealers; and (iv) as of the day of
Dealers’ fiscal year-end, Dealers’ financial projections for the next fiscal
year and income statement and balance sheet for such next fiscal year broken out
by fiscal quarter on a consolidated basis. Dealers represent that all financial
statements and information which have been or may hereafter be delivered by a
Dealer are and will be correct and prepared in accordance with accepted
accounting principles consistently applied, and there has been no material
adverse change in the financial or business condition of any Dealer since the
submission to Agent and each Lender of such financial statements, and Dealers
acknowledge Agent’s reliance thereon.
 

--------------------------------------------------------------------------------

(b)          Upon Agent’s or any Lender’s request, Dealers will immediately
notify Agent and, if applicable, such Lender, orally and in writing of any and
all Rental Contracts, sales, damage or other disposition regarding the Rental
Units and all terms and details thereof. Monthly, or at such other intervals as
Agent may determine, Dealers will provide Agent with a report, in a form and
containing such detailed information as Agent may require, regarding Dealers’
outstanding Rental Contracts. In addition, Dealers will report such other
information relating to the Rental Contracts and Rental Units as Agent may
require.
 
(c)          Each Dealer, on the same date the financial reports required to be
delivered pursuant to Section 9(a)(i) are due, will provide a list of all
locations where Collateral is or may be kept, including information as to
whether the property is owned or leased, any Liens or other encumbrances on such
property, and if leased, the name of the lessor, the lease term, and any other
information Agent shall request. If any Collateral location is subject to a
mortgage, deed of trust, or other Lien in favor of any Person other than Agent,
except any Lien permitted by Section 7(a) of this Agreement, Dealers agree to
promptly obtain an agreement from such Person, waiving such Person’s Lien on the
Collateral and providing Agent reasonable access thereto, in form and substance
acceptable to Agent and duly executed and delivered by such Person.
 
(d)          Dealers shall deliver to Agent annually on the same date the
financial reports required by Section 9(a)(i) are delivered to Agent,
organizational charts showing the ownership structure of Dealers and any
Guarantor (other than Guarantors who are natural persons), in form and content
satisfactory to Agent in its sole discretion. Dealers shall be deemed to
represent and warrant that such organizational charts are true and correct in
all respects, and such organization shall include all information so that such
organizational charts are not misleading.
 
(e)          Dealers shall deliver to Agent at the time of each Permitted
Acquisition, and annually on the same date the financial reports required by
Section 9(a)(i), a report in form and substance acceptable to Agent documenting
peak inventory at each location in order to assess insurance coverage with Agent
having sole discretion to determine minimum insurance limits.
 
(f)          Dealers shall deliver to Agent a weekly Inventory borrowing base
certificate with supporting information required by Agent in form and substance
acceptable to Agent every Thursday by 12:00pm central time, and if such Thursday
is not a Business Day, then the immediately succeeding Business Day.
 
(g)          On the same date Dealers deliver the financial statements required
by Sections 9(a)(i) and 9(a)(ii), Dealers shall deliver a compliance certificate
in form and substance acceptable to Agent in its sole discretion.
 
(h)          Dealers shall deliver to Agent and any requesting Lender “Know Your
Customer” documentation, including, without limitation, beneficial ownership
certification, as requested by Agent or such Lenders (including upon addition of
any new entity to this Agreement or other Loan Documents).
 

--------------------------------------------------------------------------------

10.          Payment Terms.
 
(a)          Each Dealer will immediately pay to Agent for the benefit of
Lenders, the principal amount of the Obligations owed by such Dealer on each
item of Collateral financed by Lenders on the earliest occurrence of any of the
following events: (i) when such Collateral is lost, stolen or damaged; (ii) for
Collateral financed under any pay-as-sold (“PAS”) terms, when such Collateral is
sold, transferred, rented, leased, otherwise disposed of, unaccounted for, or
its payment term has matured; (iii) for Collateral financed under any scheduled
payment program (“SPP”) terms, in strict accordance with the installment payment
schedule; (iv) in strict accordance with any curtailment schedule for such
Collateral; and (v) when otherwise required under the terms of this Agreement.
The PAS, SPP and curtailment terms are or may be set forth in a Transaction
Statement. Agent may apply: (1) payments to reduce finance charges first and
then principal, regardless of a Dealer’s instructions; and (2) principal
payments to the oldest (earliest) invoice for Collateral financed by Lenders,
but, in any event, all principal payments, may, in Agent’s sole discretion,
first be applied to such Collateral which is sold, lost, stolen, damaged,
rented, leased, or otherwise disposed of or unaccounted for. Any payment
hereunder which would otherwise be due on a day which is not a Business Day,
shall be due on the next succeeding Business Day, with such extension of time
included in any calculation of applicable finance charges. For purposes of this
Agreement, “Business Day” means any day the Federal Reserve Bank of Chicago is
open for the transaction of business.
 
(b)         If Dealers (i) fail to immediately remit funds to Agent upon the
maturity of Dealers’ applicable payment terms with respect to such advance or
upon the sale, transfer, rental, lease, loss, theft, damage, or other
disposition of or inability to account for any inventory financed by Lenders for
Debtor (a “sale out of trust” or “SOT”) or (ii) are required to make immediate
payment to Agent of any past due obligation discovered during any Collateral
review, or at any other time, then Agent’s acceptance of any payment with
respect to such past due obligation (whether in full or partial satisfaction of
such obligation) shall not be construed to have waived or amended the terms of
its financing program. Dealers will send all such payments to Agent as directed.
The acceptance of payment by Agent described herein shall not constitute a
waiver of any rights or remedies available to Agent for any Default of Dealers.
 
(c)          Any Vendor Credit granted to a Dealer for any Collateral will not
reduce the Obligations Dealers owe Lenders until Agent has received payment
therefor as set as set forth below. Each Dealer will: (i) pay Agent even if any
Collateral is defective or fails to conform to any warranties extended by any
third party; and (ii) indemnify and hold Agent and each Lender harmless against
all claims and defenses asserted by any buyer of any Collateral. Each Dealer
waives all rights of setoff such Dealer may have against Agent or any Lender. No
Dealer will assert against Agent or any Lender any claim or defense such Dealer
may have against any Vendor and any such claims or defenses shall not affect
Dealers’ liabilities or obligations to Agent and Lenders.
 
(d)         Any Loans which are not used to acquire inventory, as contemplated
hereby, shall be paid on demand unless otherwise provided in this Agreement or
in any Transaction Statement. In order to adequately secure Dealers’ Obligations
to Agent, Dealers shall, at Agent’s request, immediately pay Agent the amount
necessary to reduce the sum of any outstanding advances with respect to
inventory received by Dealers to an amount which does not exceed the aggregate
invoice price to Dealers of the inventory in Dealers’ possession which (i) is
financed by any one or more Lenders, and (ii) in which Agent, for the benefit of
Lenders has a perfected first priority lien.
 
(e)         All payments due by any Dealer under this Agreement or otherwise
shall be made by check made on a United States bank, ACH, EDI or federal wire,
in each case drawn on an account established in the name of such Dealer. Payment
in any other form may delay processing or be returned to such Dealer, and may
cause such Dealer to incur a late payment fee. Agent policy bars payment by cash
or cash equivalents and any such payments will be declined; Agent reserves the
right to decline other forms of payment, including but not limited to, cashier’s
checks, money orders, bank drafts, third-party checks and traveler’s checks. In
the event of any such payment decline, such Dealer’s debt will remain
outstanding and interest/fees permitted under such Dealer’s agreement may accrue
until acceptable payment is received. Agent will recognize and credit payments
according to its payment recognition policies from time to time in effect, or as
otherwise agreed. Information regarding Agent’s payment recognition policy is
available from Dealers’ Agent representative, the Agent website, or will be
communicated pursuant to Section 12(b) below.
 

--------------------------------------------------------------------------------

11.          Calculation of Charges.
 
(a)          Dealers shall pay fees, charges and interest (collectively,
“Charges”) with respect to each advance in accordance with the Agreement. Dealer
shall pay Agent its customary Charge for any check or other item which is
returned unpaid to Agent. Unless otherwise provided in the Agreement, the
following additional provisions shall be applicable to Charges: (i) any
reference to “Prime Rate,” “One month Libor,” and/or “Three Month Libor” shall
mean, for any calendar month, an interest rate (calculated on a 360-day year
basis as set forth herein) equal to the highest “prime rate,” “One month Libor,”
and/or “Three month Libor” rate, respectively, as published in the “Money Rates”
column of The Wall Street Journal on the first Business Day of such month; if
for any reason such rate is no longer published in The Wall Street Journal,
Agent shall select such replacement index as Agent in its sole discretion
determines most closely approximates such rate; (ii) all Charges shall be paid
by Dealer monthly pursuant to the terms of the billing statement in which such
Charges appear; (iii) interest on each advance and principal amount of the
Obligations related thereto shall be computed for any period by dividing the
interest rate provided in each applicable Transaction Statement by 360 (the
quotient of which is herein referred to as the “Daily Rate”), and then
multiplying the Daily Rate by either (A) the average principal balance
outstanding during such period, or (B) the actual principal balance outstanding
on each day during such period; (iv) interest on an advance shall begin to
accrue on the Start Date, which shall be defined as the earlier of: (A) the
invoice date referred to in the Vendor’s invoice; or (B) the ship date referred
to in the Vendor’s invoice; or (C) the date any one or more Lenders make such
advance; provided, however, if a Vendor fails to fully pay, by honoring or
paying any Lender Credit or otherwise, the interest or other cost of financing
such inventory during the period between the Start Date and the end of the Free
Floor Period (as defined below), then Dealers shall pay such interest to Agent
on behalf of Lenders, on demand as if there were no Free Floor Period with
respect to such inventory; (v) for the purpose of computing Charges, any payment
will be credited pursuant to Agent’s payment recognition policies, as in effect
from time to time; (vi) advances or any part thereof not paid when due (and
Charges not paid when due, at the option of Agent, shall become part of the
principal amount of the Obligations and) shall bear interest at the Default Rate
(as defined below); and (vii) all interest rates provided or referenced in
Transaction Statements, including all references to base rate, prime rate and
additions to base rate or prime rate, are provided and referenced on the basis
of a 360-day year. The method of calculating interest provided in this Section
11(a) (i.e., the interest rate calculated based on a year of 360 days, for the
actual number of days elapsed) will result in a higher effective rate than the
quoted numeric rate provided in the Transaction Statement. For purposes of this
Agreement, the following definitions shall apply: “Default Rate” shall mean the
default rate specified in a Dealer’s financing program with any one or more
Lenders, if any, or if there is none so specified, at the lesser of 3% per annum
above the rate in effect immediately prior to the Default, or the highest lawful
contract rate of interest permitted under applicable law; “Free Floor Period”
shall mean a period equal to the number of days during which a Vendor agrees to
assume the cost of financing Collateral purchased by a Dealer by granting Agent
a Lender Credit.
 
(b)         Agent and Lenders intend to strictly conform to the usury laws
governing this Agreement. Regardless of any provision contained herein, in any
Transaction Statement, or in any other document, neither Agent nor any Lender
shall ever be deemed to have contracted for, charged or be entitled to receive,
collect or apply as interest, any amount in excess of the maximum amount allowed
by applicable law. If Agent or any Lender ever receives any amount which, if
considered to be interest, would exceed the maximum amount permitted by law,
Agent or such Lender will apply such excess amount to the reduction of the
unpaid principal balance which any Dealer owes, and then will pay any remaining
excess to such Dealer. In determining whether the interest paid or payable
exceeds the highest lawful rate, Dealers, Agent and each Lender shall, to the
maximum extent permitted under applicable law, (1) characterize any
non-principal payment (other than payments which are expressly designated as
interest payments hereunder) as an expense or fee rather than as interest, (2)
exclude voluntary pre-payments and the effect thereof, and (3) spread the total
amount of interest throughout the entire term of this Agreement so that the
interest rate is uniform throughout such term. Each Dealer agrees to pay an
effective rate of interest that is the sum of (i) the interest rate provided in
this Agreement, including as provided in each accepted Transaction Statement, as
may be amended as provided herein; and (ii) any additional rate of interest
resulting from any other charges or fees paid or to be paid by any Dealer or
Dealers pursuant to this Agreement and that are determined to be interest or in
the nature of interest.
 
(c)         If any Change in Law shall impose, modify or deem applicable any
reserve, special deposit or similar requirement that is not otherwise included
in the determination of LIBOR hereunder against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in LIBOR); or impose on any Lender or the eurodollar
interbank market any other condition affecting this Agreement or any eurodollar
loans made by such Lender;  and the result of any of the foregoing is to
increase the cost to such Lender of making, converting into, continuing or
maintaining a eurodollar loan or to reduce the amount received or receivable by
such Lender hereunder (whether of principal, interest or any other amount),
 then, from time to time, such Lender may provide Dealers (with a copy thereof
to the Agent) with written notice and demand with respect to such increased
costs or reduced amounts, and within five (5) Business Days after receipt of
such notice and demand, the Dealers shall pay to such Lender such additional
amounts as will compensate such Lender for any such increased costs incurred or
reduction suffered.
 
(d)        If any Lender shall have determined that any Change in Law regarding
capital or liquidity ratios or  requirements has or would have the effect of
reducing the rate of return on such Lender’s capital (or on the capital of the
parent company of such Lender) as a consequence of its obligations hereunder to
a level below that which such Lender or such parent company could have achieved
but for such Change in Law (taking into consideration such Lender’s policies or
the policies of such parent company with respect to capital adequacy and
liquidity), then, from time to time, such Lender may provide the Dealers (with a
copy thereof to the Agent) with written notice and demand with respect to such
reduced amounts, and within five (5) Business Days after receipt of such notice
and demand the Dealers shall pay to such Lender such additional amounts as will
compensate such Lender or such parent company for any such reduction suffered.
 

--------------------------------------------------------------------------------

12.          Billing Statement/Fees; Right to Modify Charges and Other Terms.
 
(a)         Agent will transmit, send or otherwise make available to each Dealer
a monthly billing statement identifying all charges due on such Dealer’s account
with respect to this Agreement. The charges specified on each billing statement
will be (i) due and payable in full immediately on receipt, unless otherwise
stated in writing in your billing statement, transaction statement or other
written document provided by Agent, and (ii) an account stated, unless Agent
receives a Dealer’s written objection thereto within fifteen (15) days after it
is transmitted, sent or otherwise made available to such Dealer. If Agent does
not receive, by the 25th day of any given month, payment of all charges accrued
to a Dealer’s account with any one or more Lenders during the immediately
preceding month, Dealers will (to the extent allowed by law) pay Agent a late
fee equal to the greater of $5 or 5% of the amount of such charges (payment of
such fee does not waive the default caused by the late payment). Agent may
adjust the billing statement at any time to conform to applicable law and this
Agreement.
 
(b)         Agent may charge one or more fees in connection with the servicing
and administration of a Dealer’s account for its own account (and for the
avoidance of doubt, Lenders other than CDF shall have no interest in any such
fees).  From time to time, Agent may provide written notice to Dealer of new or
changed fees charged by Agent for its own account, interest and/or other finance
charges (including without limitation, increases or decreases in the periodic
rate or amount of finance charges, the method of computing finance charges and
when and how finance charges, and principal payments, are payable), policies,
practices and other charges and/or credit terms (collectively, “Fees and Terms”)
payable by, or applicable to, one or more Dealers or relating to one or more
Dealer’s accounts generally, or in connection with specific services or events,
to be effective as of the notice date, or such other future effective date as
Agent shall advise, with respect to existing Obligations owing by one or more
Dealers to Agent and/or any one or more Lenders and/or to Obligations incurred
or arising after such notice or future effective date, as the case may be, all
as Agent may elect by so indicating in such notice. Such notice may be delivered
by mail, courier or electronically in a separate writing or website posting, or
set forth in the Transaction Statement and/or the billing statement. Dealer
shall be deemed to have accepted such Fees and Terms by either (i) making any
request for financing after the effective date of such notice, or (ii) failing
to notify Agent in writing of any objection to a Transaction Statement, billing
statement or written notice advising of such Fees and Terms within fifteen (15)
days after such notice has been sent to a Dealer. If a Dealer objects to the
Fees and Terms, such Fees and Terms shall not be imposed, but Agent may charge
or implement the last Fees and Terms to which such Dealer has not objected, and
may elect to terminate Dealers’ financing program.
 
(c)         Adjustments. Any statement with respect to any Obligations sent or
made available (electronically or otherwise) to Dealers by Agent, including
without limitation any Transaction Statement, shall be subject to subsequent
adjustment by Agent to correct any error or omission therein, but, absent
manifest error, shall be presumed accurate evidence of Obligations and
information covered thereby unless Agent shall have received written notice from
Dealers specifying any error within 30 days after the date of such statement,
notwithstanding such notice by Dealers to Agent, Dealers’ obligation to make
payments to Agent for the benefit of Lenders with respect to any amount
contested as erroneous by Dealers shall not be waived or extended unless and
until Agent consents in writing to such waiver or extension, provided that any
such waiver or extension with respect to amounts which are not erroneous shall
be subject to Section 18.
 
13.         Default. The occurrence of one or more of the following events shall
constitute a default by Dealers (a “Default”):
 
(a)          a Dealer shall fail (i) to pay (A) any Obligations representing
principal when due, or (B) any Obligations representing interest or other
Charges within one (1) Business Day of the applicable due date therefor, or (ii)
any remittance for any Obligations is dishonored when first presented for
payment;
 
(b)          any representation made to Agent or any Lender by a Dealer or by
any guarantor, surety, issuer of a letter of credit or any person other than a
Dealer primarily or secondarily liable with respect to any Obligations (a
“Guarantor”) shall not be true when made or if a Dealer or any Guarantor shall
breach any covenant, warranty or agreement in this Agreement to or with Agent
and/or any Lender;
 

--------------------------------------------------------------------------------

(c)         a Dealer (including, if a Dealer is a partnership or limited
liability company, any partner or member of a Dealer) or any Guarantor shall
die, become insolvent or generally fail to pay its debts as they become due or,
if a business, shall cease to do business as a going concern;
 
(d)          any letter of credit or other form of collateral provided by a
Dealer or a Guarantor to Agent with respect to any Obligations or Collateral
shall terminate or not be renewed at least sixty (60) days prior to its stated
expiration or maturity;
 
(e)          a Dealer abandons any Collateral;
 
(f)          any Guarantor shall revoke, terminate or limit, or take any action
purporting to revoke, terminate or limit, any guaranty or other assurance of
payment relating to any Obligations;
 
(g)        a Dealer or any Guarantor shall make an assignment for the benefit of
creditors, or commence a proceeding with respect to itself under any bankruptcy,
reorganization, arrangement, insolvency, receivership, dissolution or
liquidation statute or similar law of any jurisdiction, or any such proceeding
shall be commenced against it or any of its property (an “Automatic Default”);
 
(h)          an attachment, sale or seizure shall be issued or shall be executed
against any assets of a Dealer or of any Guarantor;
 
(i)           a Dealer shall lose, or shall be in default of, any franchise,
license or right to deal in any Collateral which a Lender finances;
 
(j)           a Dealer, Guarantor or any third party shall file any correction
or termination statement with respect to any Uniform Commercial Code (the “UCC”)
filing made by Agent in connection herewith;
 
(k)          a material adverse change shall occur in the business, operations
or condition (financial or otherwise) of a Dealer (including, if a Dealer is a
partnership or limited liability company, any partner or member of a Dealer) or
any Guarantor or with respect to the Collateral;
 
(l)          a Dealer or any Guarantor fails (i) to pay when due any debt (other
than a Deferred TRA Obligation) in an individual principal amount in excess of
$100,000 or in an aggregate principal amount in excess of $250,000, or (ii) to
perform any other obligation owed to any third party, which involves an amount
in excess of $100,000 with respect to any individual failure or in excess of
$250,000 in the aggregate with respect to all such failures;
 
(m)         a Dealer or any Guarantor defaults under the terms of any other
agreement with Agent, any Lender or Lender Affiliate, which default is not cured
or waived within the applicable grace period, if any;
 
(n)          if Agent in good faith believes, or receives notice that a Lender
in good faith believes, the prospect of payment of any Obligations is impaired
or Agent deems itself or Lenders insecure;
 
(o)          a Change in Control shall occur;
 
(p)          a Dealer defaults under the terms of any Program Terms Letter;
 
(q)          a Dealer defaults under the terms of the Credit Facility Agreement
or a default or event of default (or similar event) shall occur under the Credit
Facility Agreement;
 
(r)          a Dealer or Credit Facility Agent defaults under the Intercreditor
Agreement or any material provision thereof terminates or ceases to be
effective;
 

--------------------------------------------------------------------------------

(s)          any ERISA Event occurs with respect to a pension plan or
multi-employer plan which has resulted or could reasonably be expected to result
in liability of any Dealer under Title IV of ERISA or other applicable law to
any pension plan, employee benefit plan or multi-employer plan, the Pension
Benefit Guaranty Corporation or any other Person in an aggregate amount equal to
or in excess of $5,000,000 in any calendar year, or any Dealer or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA or other applicable law under a multi-employer plan in an
aggregate amount equal to or in excess of $5,000,000;
 
(t)          any material provision of any Loan Document, at any time after its
execution and delivery, for any reason other than as expressly permitted
hereunder or thereunder, ceases to be in full force and effect; or any party
hereto or any Guarantor contests in any manner the validity or enforceability of
any provision of any Loan Document; or
 
(u)          any final judgment is entered against any of Dealers for the
payment of $1,000,000.00 or more in excess of insurance, and such judgment shall
remain unstayed or unpaid for more than 30 days.
 
14.          Rights and Remedies upon Default.
 
(a)          Upon the occurrence of a Default, Agent, acting on behalf of
Lenders pursuant to Section 21(a)(ii), shall have all rights and remedies of a
secured party under the UCC as in effect in any applicable jurisdiction and
other applicable law and all the rights and remedies set forth in this
Agreement. Agent may terminate any obligations it or any Lender has under this
Agreement and any outstanding credit approvals immediately and/or declare any
and all Obligations immediately due and payable without notice or demand. Each
Dealer waives notice of intent to accelerate, and of acceleration of any
Obligations. Agent may enter any premises of any one or more of the Dealers,
with or without process of law, without force, to search for, take possession
of, and remove the Collateral, or any part thereof. If Agent requests each
Dealer shall cease disposition of and shall assemble the Collateral and make it
available to Agent, at Dealers’ expense, at a convenient place or places
designated by Agent. Agent may take possession of the Collateral or any part
thereof on any one or more of Dealer’s premises and cause it to remain there at
Dealers’ expense, pending sale or other disposition. Each Dealer agrees that the
sale of inventory by Agent to a person who is liable to Agent under a guaranty,
endorsement, repurchase agreement or the like shall not be deemed to be a
transfer subject to UCC §9-618 or any similar provision of any other applicable
law, and each Dealer waives any provision of such laws to that effect. Each
Dealer agrees that the repurchase of inventory by a Vendor pursuant to a
repurchase agreement with Agent shall be a commercially reasonable method of
disposition. Dealers shall be jointly and severally liable to Agent for any
deficiency resulting from Agent’s disposition of any Collateral, including
without limitation a repurchase by a Vendor, regardless of any subsequent
disposition thereof. No Dealer is a beneficiary of, and has no right to require
Agent to enforce, any repurchase agreement. If a Dealer fails to perform any of
its obligations under this Agreement, Agent may perform the same in any form or
manner Agent in its discretion deems necessary or desirable, and all monies paid
by Agent in connection therewith shall be additional Obligations and shall be
immediately due and payable without notice together with interest payable on
demand at the Default Rate. All of Agent’s rights and remedies shall be
cumulative. At Agent’s request, or without request in the event of an Automatic
Default, each Dealer shall pay all Vendor Credits to Agent as soon as the same
are received for application to the Obligations. Each Dealer authorizes Agent to
collect such amounts directly from Vendors and, upon request of Agent, shall
instruct Vendors to pay Agent directly. Each Dealer irrevocably waives any
requirement that Agent retain possession and not dispose of any Collateral until
after trial or final judgment or appeal thereof. Agent’s election to extend or
not make a Loan to a Dealer is solely at Agent’s discretion and does not depend
on the absence or existence of a Default. If a Default is in effect, and without
regard to whether Agent has accelerated any Obligations, Agent may, without
notice, apply the Default Rate.
 
(b)         All Collections received by Agent after acceleration, a Default
(including, without limitation, a Specified Default) or demand for payment of
all of the Obligations, in connection with any workout of the Obligations
including any forbearance arrangement, or after the initiation by or against any
Dealer of a bankruptcy or other insolvency proceeding or other proceedings for
collection of the Obligations, whether received pursuant to such demand or as a
result of legal proceedings against any Dealer or through payment by or action
against any other Person in any way liable for the Obligations, shall be
applied, so far as the same will reach, in the following order:
 
(i)         First, to the costs and expenses, including attorneys’ fees,
incurred solely by Agent in effecting such recovery, in enforcing any right or
remedy under the Loan Documents, or in any way related to the Loans, the
Outstandings, the Loan Documents, this Agreement, Open Approvals or Collections;
 

--------------------------------------------------------------------------------

(ii)         Second, to accrued interest, ratably in accordance with each
Lender’s respective Ratable Share of such interest being calculated at the
interest rates set forth in Section 2(b)(iii) hereof; and
 
(iii)        Third, to unpaid principal, ratably in accordance with each
Lender’s Ratable Share, subject to such Lender’s obligation to fund Loans made
by Agent based upon financed Invoices related to Open Approvals.
 
15.         Power of Attorney. Each Dealer authorizes Agent to: (a) file
financing statements and amendments thereto describing Agent as “Secured Party,”
such Dealer as “Debtor” and indicating the Collateral (including, without
limitation, the indication of the Collateral as “all assets”); (b) authenticate,
execute or endorse on behalf of such Dealer any instruments, chattel paper,
certificates of title, manufacturer statements of origin, builder’s certificate,
or other notices or records comprising or related to Collateral or evidencing
financing under the Agreement or evidencing or maintaining the perfection of the
security interest granted hereby, as attorney‑in‑fact for such Dealer; and (c)
supply any omitted information and correct errors in any documents between
Agent,  such Dealer, and, if applicable Lenders. This power of attorney and the
other powers of attorney granted herein are irrevocable and coupled with an
interest.
 
16.         Collection and Other Costs.
 
(a)         Dealers shall pay to Agent, for the benefit of Agent and the other
Lenders, on demand all expenses, costs and out-of-pocket expenses of every kind
(including reasonable attorneys’ fees and legal expenses) incurred by Agent or
any Lender in connection with (i) the preparation, negotiation, execution,
delivery and administration of this Agreement or any of the other Loan Documents
and the transactions contemplated hereby and thereby or any amendments,
modifications, supplements or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); (ii) any attempt to inspect, verify, protect, preserve, restore,
collect, sell, liquidate or otherwise dispose of or realize upon the Collateral
(including expenses in connection with establishing, perfecting, maintaining
perfection of, protecting, and enforcing its Lien on the Collateral); (iii)
collecting any Obligations; (iv) any litigation, contest, dispute, suit,
proceeding or action (whether instituted by Agent, any Lender, Dealer, any
Guarantor or any other Person) in any way relating to the Collateral, this
Agreement or any of the other Loan Documents or Dealers’ affairs (including,
without limitation, expenses in connection with filing a proof of claim or
motion for stay of relief under any receivership, assignment for benefit of
creditors, bankruptcy or other insolvency laws or monitoring any such proceeding
to the full extent permitted under such laws); or (v) any attempt to enforce any
rights of Agent and Lenders against Dealers (or any of them), any Guarantor or
any other Person which may be obligated to Agent and Lenders by virtue of this
Agreement or any of the other Loan Documents. All fees, expenses, costs and
other amounts described in this Section 16(a) shall constitute Obligations,
shall be secured by the Collateral and interest shall accrue thereon at the
Default Rate.
 
(b)          Each Dealer agrees to indemnify Agent, each Lender, each of their
respective Affiliates and each of their respective directors, officers,
employees, agents, advisors, controlling Persons, equityholders, partners,
members and other representatives and each of their respective successors and
permitted assigns (each such Person being called an “Indemnitee”) against, and
to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable, documented and invoiced out-of-pocket fees and
expenses (limited to reasonable and documented legal fees of a single firm of
counsel for all Indemnitees, taken as a whole, and, if necessary, one firm of
counsel in each appropriate jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) for all Indemnitees taken as a whole
(and, in the case of an actual or perceived conflict of interest, where the
Indemnitee affected by such conflict informs the Dealers of such conflict and
thereafter retains its own counsel, of an additional counsel for each group of
affected Indemnitees similarly situated taken as a whole)), incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of: (i) the execution or delivery of this Agreement or any other Loan
Document, the performance by the parties hereto and thereto of their respective
obligations thereunder and the other transactions contemplated hereby, (ii) the
use of the proceeds of the Loans, or (iii) any claim, litigation, investigation
or proceeding relating to the transactions set forth herein or any of the
foregoing, whether or not any Indemnitee is a party thereto and regardless of
whether such matter is initiated by PubCo or any of its Subsidiaries, including,
without limitation, any Dealer, or Affiliates or creditors or any other Person.
 

--------------------------------------------------------------------------------

(c)          Notwithstanding anything in Section 16(b), above, to the contrary,
no Indemnitee will be indemnified for any loss, claim, damage, liability, cost
or expense to the extent it:  (i) has been determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from (A) the
gross negligence, bad faith or willful misconduct of such Indemnitee or (B) a
material breach of the obligations of such Indemnitee under the Loan Documents,
or (ii) relates to any proceeding between or among Indemnitees other than
(A) claims against Agent or their respective Affiliates, in each case, in their
capacity or in fulfilling their role as the agent or arranger, syndication
agents, senior managing agent or documentation agents or any other similar role
under this Agreement (excluding their role as a Lender) to the extent such
Persons are otherwise entitled to receive indemnification under Section 16(b), 
or (B) claims arising out of any act or omission on the part of PubCo or any of
its Subsidiaries.
 
17.          Information.
 
(a)          To help the government fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person who opens an
account. When any Dealer opens an account, Agent will ask for the name(s),
address(es), date(s) of birth, and other information that will allow Agent to
identify each Dealer, and its owner(s) and Guarantor(s) as applicable. Agent may
also ask to see driver’s licenses or other identifying documents related to each
Dealer, and its owner(s) and Guarantors as applicable. Failure to comply with
such requests will constitute a Default under the Agreement.
 
(b)         Each Dealer irrevocably authorizes Agent to investigate and make
inquiries of former, current, or future creditors or other persons and credit
bureaus regarding or relating to such Dealer (including, to the extent permitted
by law, any holders of such Dealer’s Capital Securities). Agent and each Lender
may provide to any Lender Affiliate or any third parties any financial, credit
or other information regarding each Dealer (including, to the extent permitted
by law, any holders of such Dealer’s Capital Securities) that Agent or such
Lender may at any time possess, whether such information was supplied by any
Dealer or otherwise obtained by such Agent or Lender. Further, each Dealer
irrevocably authorizes and instructs any third parties (including without
limitation, any Vendors or customers of Dealers) to provide to Agent any credit,
financial or other information regarding a Dealer that such third parties may at
any time possess.
 
18.         Amendments and Waivers.
 
(a)          No amendment or waiver of any provision of this Agreement or any
Transaction Statement or Program Terms Letter, and no consent with respect to
any departure by any Dealer therefrom, shall be effective unless the same shall
be in writing and signed by Agent, Required Lenders (or by Agent with the
consent of Required Lenders), and the Dealers, and then such waiver shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such waiver, amendment, or consent shall,
unless in writing and signed by all the Lenders directly affected thereby (or by
Agent with the consent of all the Lenders directly affected thereby), in
addition to Agent and Required Lenders (or by Agent with the consent of Required
Lenders) and the Dealers, do any of the following:
 
(i)          increase or extend the Allocation of any Lender to make a Loan or
otherwise finance any Collateral;
 
(ii)         postpone or delay any date fixed for, or reduce or waive, any
scheduled installment of principal or any payment of interest, fees or other
amounts (other than principal) due to any one or more Lenders hereunder or under
any Transaction Statement;
 
(iii)        reduce the principal of, or the rate of interest specified herein
or the amount of interest payable in cash specified herein or in any Transaction
Statement, or of any fees or other amounts payable hereunder or under any
Transaction Statement;
 
(iv)        change the definition of Required Lenders;
 
(v)         amend any provision providing for consent or other action by all
Lenders;
 
(vi)        discharge any Dealer from its respective payment Obligations, or
release all or substantially all of the Collateral, except as otherwise may be
provided in this Agreement; or
 
(vii)       change the Ratable Share of any Lender;
 

--------------------------------------------------------------------------------

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (iv),
(v) (vi), and (vii).
 
(b)          No amendment, waiver or consent shall, unless in writing and signed
by Agent, affect the rights or duties of Agent under this Agreement or any
Transaction Statement.
 
(c)          No amendment of the Dealer Rate or Performance Rebate set forth in
any applicable Program Terms Letter shall be effective unless in writing signed
by Agent and consented to by Required Lenders.
 
(d)          Notwithstanding anything set forth herein to the contrary, a
Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” (or be, or have its
Ratable Share or Allocation included in the determination of “Required Lenders”,
pursuant to this Section 18) for any voting or consent rights under or with
respect to any Loan Document, except that a Non-Funding Lender shall be treated
as an “affected Lender” for purposes of Section 18(a) solely with respect to an
increase in such Non-Funding Lender’s Allocation, a reduction of the principal
amount owed to such Non-Funding Lender or, unless such Non-Funding Lender is
treated the same as the other Lenders, a reduction in the interest rates
applicable to the Loans funded by such Non-Funding Lender. Moreover, for the
purposes of determining Required Lenders, the Allocation of any Non-Funding
Lenders shall be excluded from the Aggregate Allocations.
 
(e)         Notwithstanding the foregoing, Agent, with the consent of the
Dealers, may amend, modify or supplement any Loan Document without the consent
of any Lender or the Required Lenders in order to correct, amend or cure any
inconsistency or defect or correct any typographical error or other manifest
error in any Loan Document, and such amendment, modification or supplement shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof.  Furthermore,
notwithstanding anything to the contrary herein, with the consent of Agent at
the request of the Dealers (without the need to obtain any consent of any
Lender), any Loan Document may be amended to add terms that are favorable to the
Lenders (as reasonably determined by Agent).
 
19.         Termination. Unless sooner terminated as provided in this Agreement
or by at least thirty (30) days prior written notice from any Dealer to Agent or
from Agent to Dealers, this Agreement shall terminate on September 28, 2021;
provided, however, that Agent, acting by itself or at the request of Required
Lenders (provided such request from Required Lenders shall not require Agent to
act), may terminate the Agreement immediately by notice to any Dealer if any
Dealer objects to any terms of any Transaction Statement, billing statement or
written notice advising of Fees and Terms. Upon termination of the Agreement,
all Obligations shall become immediately due and payable without notice or
demand. Upon any termination, Dealers shall remain fully and jointly and
severally liable to each Lender for all Obligations owed to such Lender arising
prior to or after termination, and each Lender’s rights and remedies and
security interest, if any, shall continue until all Obligations to such Lender
are paid and all obligations of Dealers are performed in full. Except as
specifically set forth in this Agreement, no provision of the Agreement shall be
construed to obligate any Lender to make any advances. All waivers and
indemnifications in Agent and each Lender’s favor set forth in this Agreement
will survive any termination of this Agreement.
 
20.         Assignments and Participations; Binding Effect.
 
(a)          Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Dealers, Agent and the Lenders and when Agent
shall have been notified by each Lender that such Lender has executed it. 
Thereafter, it shall be binding upon and inure to the benefit of, but only to
the benefit of Dealers, Agent and each Lender and, in each case, their
respective successors and permitted assigns.  Except as expressly provided
herein, no Dealer shall have the right to assign any rights or obligations
hereunder or any interest herein.
 

--------------------------------------------------------------------------------

(b)          Right to Assign.  Each Lender may sell, transfer, negotiate or
assign (a “Sale”) all or a portion of its rights and obligations hereunder
(including all or a portion of its Allocation and its rights and obligations
with respect to any Loan pursuant to any Loan Document) to (i) any existing
Lender, (ii) any Affiliate of any existing Lender  or (iii) any other Person
(other than [***] or any of its Affiliates; provided, neither Agent nor CDF
shall have responsibility to determine whether a Person is an Affiliate of
[***], nor any liability for any assignment made to such Person) approved in
writing by Agent (such approval not to be unreasonably withheld or delayed);
provided, however, that (A) for each Loan pursuant to this Agreement or any Loan
Document, the aggregate outstanding principal amount (determined as of the
effective date of the applicable assignment) of the Allocation subject to any
such Sale shall be in a minimum amount of $1,000,000, unless such Sale is made
to an existing Lender or an Affiliate of any existing Lender, is of the
assignor’s (together with its Affiliates) entire interest in such facility or is
made with the prior consent of Agent, (B) such Sales shall be effective only
upon the acknowledgement in writing of such Sale by Agent, (C) interest accrued
prior to and through the date of any such Sale may not be assigned.
 
(c)          Procedure.  The parties to each Sale made in reliance on clause (b)
above (other than those described in clause (e) below) shall execute and deliver
to Agent an Assignment via an electronic settlement system designated by Agent
(or, if previously agreed with Agent, via a manual execution and delivery of the
Assignment) evidencing such Sale, together with any existing Loan Document
subject to such Sale, any tax forms required by the assignee to be delivered and
payment of an assignment fee in the amount of $3,500 to Agent, unless waived or
reduced by Agent; provided, that (i) if a Sale by a Lender is made to an
Affiliate of such assigning Lender, then no assignment fee shall be due in
connection with such Sale, and (ii) if a Sale by a Lender is made to an assignee
that is not an Affiliate of such assignor Lender, and concurrently to one or
more Affiliates of such assignee, then only one assignment fee of $3,500 shall
be due in connection with such Sale (unless waived or reduced by Agent).  Upon
receipt of all the foregoing, and conditioned upon such receipt and, if such
Assignment is made in accordance with Section 20(b)(iii), upon Agent (and
Dealers, if applicable) consenting to such Assignment, from and after the
effective date specified in such Assignment, Agent shall record or cause the
information contained in such Assignment to be recorded in a record of ownership
kept by Agent.
 
(d)         Effectiveness.  Subject to the recording of an Assignment by Agent
in a record of ownership, (i) the assignee thereunder shall become a party
hereto and, to the extent that rights and obligations under this Agreement and
the applicable Transactions Statement have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender
and (ii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for the payment in full of the
Obligations) and be released from its obligations under this Agreement and the
Transaction Statements, other than those relating to events or circumstances
occurring prior to such assignment (and, in the case of an Assignment covering
all or the remaining portion of an assigning Lender’s rights and obligations
under the Loan Documents, such Lender shall cease to be a party hereto).
 
(e)         Participants and SPVs.  In addition to the other rights provided in
this Section 20, each Lender may, without notice to or consent from Agent or the
Dealers, sell participations to one or more Persons in or to all or a portion of
its rights and obligations under this Agreement or any Loan Document; provided,
however, that, whether as a result of any term of any Loan Document or of such
participation, (i) no such participant shall have a commitment, or be deemed to
have made an offer to commit, to make Loans hereunder, and, except as provided
in the applicable option agreement, none shall be liable for any obligation of
such Lender hereunder, (ii) such Lender’s rights and obligations, and the rights
and obligations of the Lenders towards such Lender, under any Loan Document
shall remain unchanged and each other party hereto shall continue to deal solely
with such Lender, which shall remain the holder of the Obligations in Agent’s
record of ownership, and in no case shall a participant have the right to
enforce any of the terms of any Loan Document, and (iii) the consent of such
participant shall not be required (either directly, as a restraint on such
Lender’s ability to consent hereunder or otherwise) for any amendments, waivers
or consents with respect to any Loan Document or to exercise or refrain from
exercising any powers or rights such Lender may have under or in respect of the
Loan Documents (including the right to enforce or direct enforcement of the
Obligations), except for those described in Section 18(a)(ii) and (iii) with
respect to amounts, or dates fixed for payment of amounts, to which such
participant or SPV would otherwise be entitled and, in the case of participants,
except for those described in Section 18(a)(v).
 
21.         Agent
 
(a)          Appointment and Duties.
 
(i)          Each Lender hereby appoints CDF as Agent (together with any
successor Agent pursuant to Section 21(i)) as Agent hereunder and authorizes
Agent to (A) execute and deliver this Agreement and the any other Loan Documents
and accept delivery thereof on its behalf from any Dealer, (B) take such action
on its behalf and to exercise all rights, powers and remedies and perform the
duties as are expressly delegated to Agent under such Loan Documents and (C)
exercise such powers as are incidental thereto.
 

--------------------------------------------------------------------------------

(ii)         Without limiting the generality of clause (i) above, Agent shall
have the sole and exclusive right and authority (to the exclusion of the
Lenders), and is hereby authorized, to (A) act as the disbursing and collecting
agent for the Lenders with respect to all payments and collections arising in
connection with any Loan Documents (including in bankruptcy, insolvency or
similar proceeding), and each Person making any payment in connection with this
Agreement or any other Loan Document is hereby authorized to make such payment
to Agent, (B) file and prove claims and file other documents necessary or
desirable to allow the claims of the Lenders with respect to any Obligation in
any bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Person), (C) act as collateral agent for each
Lender for purposes of the perfection of all Liens created by such agreements
and all other purposes stated therein, (D) manage, supervise and otherwise deal
with the Collateral, (E) take such other action as is necessary or desirable to
maintain the perfection and priority of the Liens created or purported to be
created by this Agreement or the other Loan Documents, (F) except as may be
otherwise specified in any Loan Document, exercise all remedies given to Agent
and the other Lenders with respect to the Collateral, whether under the Loan
Documents, applicable Law or otherwise and (G) execute any amendment, consent or
waiver under the Loan Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that Agent
hereby appoints, authorizes and directs each Lender to act as collateral
sub-agent for Agent, the Lenders for purposes of the perfection of Liens with
respect to any deposit account maintained by a Dealer with, and cash and cash
equivalents held by, such Lender,  and may further authorize and direct the
Lenders to take further actions as collateral sub-agents for purposes of
enforcing such Liens or otherwise to transfer the Collateral subject thereto to
Agent, and each Lender hereby agrees to take such further actions to the extent,
and only to the extent, so authorized and directed.
 
(iii)       Under this Agreement and the other Loan Documents, Agent (A) is
acting solely on behalf of the Lenders, with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only, (B) is
not assuming any obligation under any Loan Document other than as expressly set
forth therein or any role as agent, fiduciary or trustee of or for any Lender or
any other Person and (C) shall have no implied functions, responsibilities,
duties, obligations or other liabilities under any Loan Document, and each
Lender, by accepting the benefits of the Loan Documents, hereby waives and
agrees not to assert any claim against Agent based on the roles, duties and
legal relationships expressly disclaimed in clauses (A) through (C) above.
 
(b)          Binding Effect.  Each Lender, by accepting the benefits of this
Agreement and the other Loan Documents, agrees that (i) any action taken by
Agent in accordance with the provisions of the Loan Documents, (ii) any action
taken by Agent in reliance upon the instructions of Lenders and (iii) the
exercise by Agent or of the powers set forth herein or therein, together with
such other powers as are incidental thereto, shall be authorized and binding
upon all of the Lenders.
 
(c)          Use of Discretion.
 
(i)          Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Agent is
required to exercise as directed in writing by the Lenders; provided, that Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose Agent to liability or that is contrary to any Loan
Document or applicable Law.
 
(ii)        Agent shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Dealer or Dealer Affiliate
that is communicated to or obtained by Agent or any of its Affiliates in any
capacity.
 
(iii)       Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Lenders or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, Agent in
accordance with the Loan Documents for the benefit of all the Lenders; provided,
that the foregoing shall not prohibit (A) Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Agent) hereunder and under the other Loan Documents or (B) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Dealer under any bankruptcy
or other debtor relief law; and provided further that if at any time there is no
Person acting as Agent hereunder and under the other Loan Documents, then the
Lenders shall have the rights otherwise ascribed to Agent under Section 14.
 

--------------------------------------------------------------------------------

(d)         Delegation of Rights and Duties. Agent may, upon any term or
condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Lender).  Any
such Person shall benefit from this Section 21 to the extent provided by Agent.
 
(e)          Reliance and Liability.
 
(i)         Agent may, without incurring any liability hereunder, (A) consult
with any of its Related Persons (including advisors to, and accountants and
experts engaged by, any Dealer) and (B) rely and act upon any document and
information (including those transmitted by electronic transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.
 
(ii)        None of Agent and its Affiliates shall be liable for any action
taken or omitted to be taken by any of them under or in connection with any Loan
Document, and each Lender and each Dealer hereby waive and shall not assert (and
each Dealer shall cause each other Dealer to waive and agree not to assert) any
right, claim or cause of action based thereon, except to the extent of
liabilities resulting primarily from the gross negligence or willful misconduct
of Agent or, as the case may be, such Related Person (each as determined in a
final, non-appealable judgment by a court of competent jurisdiction) in
connection with the duties expressly set forth herein.  Without limiting the
foregoing, Agent:
 
(A)        shall not be responsible or otherwise incur liability for any action
or omission taken in reliance upon the instructions of the Lenders or for the
actions or omissions of any of its Related Persons selected with reasonable care
(other than employees, officers and directors of Agent, when acting on behalf of
Agent);
 
(B)         shall not be responsible to any Lender or other Person for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;
 
(C)         makes no warranty or representation, and shall not be responsible,
to any Lender or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Dealer or
any Related Person of any Dealer in connection with any Loan Document or any
transaction contemplated therein or any other document or information with
respect to any Dealer, whether or not transmitted or (except for documents
expressly required under any Loan Document to be transmitted to the Lenders)
omitted to be transmitted by Agent, including as to completeness, accuracy,
scope or adequacy thereof, or for the scope, nature or results of any due
diligence performed by Agent in connection with the Loan Documents;
 
(D)        shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of any Dealer or as to the existence or continuation or
possible occurrence or continuation of any Default and shall not be deemed to
have notice or knowledge of such occurrence or continuation unless it has
received a notice from any Dealer, any Lender describing such Default clearly
labeled “notice of default” (in which case Agent shall promptly give notice of
such receipt to all Lenders);
 
For each of the items set forth in clauses (A) through (D) above, each Lender
and each Dealer hereby waives and agrees not to assert (and each Dealer shall
cause each other Dealer to waive and agree not to assert) any right, claim or
cause of action it might have against Agent based thereon.
 

--------------------------------------------------------------------------------

(iii)       Each Lender (A) acknowledges that it has performed and will continue
to perform its own diligence and has made and will continue to make its own
independent investigation of the operations, financial conditions and affairs of
the Lenders and (B) agrees that is shall not rely on any audit or other report
provided by Agent or its Related Persons (an “Agent Report”).  Each Lender
further acknowledges that any Agent Report (1) is provided to the Lenders solely
as a courtesy, without consideration, and based upon the understanding that such
Lender will not rely on such Agent Report, (2) was prepared by Agent or its
Related Persons based upon information provided by the Lenders solely for
Agent’s own internal use, and (3) may not be complete and may not reflect all
information and findings obtained by Agent or its Related Persons regarding the
operations and condition of the Lenders.  Neither Agent nor any of its Related
Persons makes any representations or warranties of any kind with respect to (w)
any existing or proposed financing, (x) the accuracy or completeness of the
information contained in any Agent Report or in any related documentation, (y)
the scope or adequacy of Agent’s and its Related Persons’ due diligence, or the
presence or absence of any errors or omissions contained in any Agent Report or
in any related documentation, and (z) any work performed by Agent or Agent’s
Related Persons in connection with or using any Agent Report or any related
documentation.
 
(iv)       Neither Agent nor any of its Related Persons shall have any duties or
obligations in connection with or as a result of any Lender receiving a copy of
any Agent Report. Without limiting the generality of the forgoing, neither Agent
nor any of its Related Persons shall have any responsibility for the accuracy or
completeness of any Agent Report, or the appropriateness of any Agent Report for
any Lender’s purposes, and shall have no duty or responsibility to correct or
update any Agent Report or disclose to any Lender any other information not
embodied in any Agent Report, including any supplemental information obtained
after the date of any Agent Report.  Each Lender releases, and agrees that it
will not assert, any claim against Agent or its Related Persons that in any way
relates to any Agent Report or arises out of any Lender having access to any
Agent Report or any discussion of its contents, and agrees to indemnify and hold
harmless Agent and its Related Persons from all claims, liabilities and expenses
relating to a breach by any Lender arising out of such Lender’s access to any
Agent Report or any discussion of its contents.
 
(f)          Agent Individually.  Agent and its Affiliates may make loans and
other extensions of credit to, acquire stock and stock equivalents of, engage in
any kind of business with, any Dealer or Affiliate thereof as though it were not
acting as Agent and may receive separate fees and other payments therefor. To
the extent Agent or any of its Affiliates makes any Loan or otherwise becomes a
Lender hereunder, it shall have and may exercise the same rights and powers
hereunder and shall be subject to the same obligations and liabilities as any
other Lender and the term “Lender” and any similar terms shall, except where
otherwise expressly provided in any Loan Document, include, without limitation,
Agent or such Affiliate, as the case may be, in its individual capacity as
Lender.
 
(g)          Lender Credit Decision.  Each Lender acknowledges that it shall,
independently and without reliance upon Agent, any Lender or any of their
Related Persons or upon any document (including any offering and disclosure
materials in connection with the syndication of the Loans) solely or in part
because such document was transmitted by Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of each Dealer and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate.  Except for documents expressly required by any Loan Document to be
transmitted by Agent to the Lenders, Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Dealer or any Affiliate of any Dealer that
may come in to the possession of Agent or any of its Related Persons.
 
(h)          Expenses; Indemnities; Withholding.
 
(i)          Each Lender agrees to reimburse Agent and each of its Related
Persons (to the extent not reimbursed by any Dealer) promptly upon demand,
severally and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and other expenses paid in
the name of, or on behalf of, any Dealer) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement of, or the taking of any other action (whether through negotiations,
through any work-out, bankruptcy, restructuring or other legal or other
proceeding (including, without limitation, preparation for and/or response to
any subpoena or request for document production relating thereto) or otherwise)
in respect of, or legal advice with respect to its rights or responsibilities
under, any Loan Document.
 

--------------------------------------------------------------------------------

(ii)        Each Lender further agrees to indemnify Agent and each of its
Related Persons (to the extent not reimbursed by any Dealer), severally and
ratably, from and against Liabilities (including, to the extent not indemnified
by Dealer pursuant to this Agreement or any other Loan Document, taxes,
interests and penalties imposed for not properly withholding or backup
withholding on payments made to or for the account of any Lender) that may be
imposed on, incurred by or asserted against Agent or any of its Related Persons
in any matter relating to or arising out of, in connection with or as a result
of any Loan Document or any other act, event or transaction related,
contemplated in or attendant to any such document, or, in each case, any action
taken or omitted to be taken by Agent or any of its Related Persons under or
with respect to any of the foregoing; provided, however, that no Lender shall be
liable to Agent or any of its Related Persons to the extent such liability has
resulted primarily from the gross negligence or willful misconduct of Agent or,
as the case may be, such Related Person, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order.
 
(iii)       To the extent required by any applicable Law, Agent may withhold
from any payment to any Lender under a Loan Document an amount equal to any
applicable withholding tax.  If the IRS or any other governmental authority
asserts a claim that Agent did not properly withhold tax from amounts paid to or
for the account of any Lender (because the appropriate certification form was
not delivered, was not properly executed, or fails to establish an exemption
from, or reduction of, withholding tax with respect to a particular type of
payment, or because such Lender failed to notify Agent or any other Person of a
change in circumstances which rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason), or Agent reasonably
determines that it was required to withhold taxes from a prior payment but
failed to do so, such Lender shall promptly indemnify Agent fully for all
amounts paid, directly or indirectly, by such Agent as tax or otherwise,
including penalties and interest, and together with all expenses incurred by
Agent, including legal expenses, allocated internal costs and out-of-pocket
expenses. Agent may offset against any payment to any Lender under a Loan
Document, any applicable withholding tax that was required to be withheld from
any prior payment to such Lender but which was not so withheld, as well as any
other amounts for which Agent is entitled to indemnification from such Lender
pursuant to this Agreement or any other Loan Document.
 
(i)          Release of Collateral or Guarantors.  Each Lender hereby consents
to the release and hereby directs Agent to release (or, in the case of clause
(B) below, release or subordinate) any Lien held by Agent for the benefit of the
Lenders against (A) any Collateral that is sold, transferred, conveyed or
otherwise disposed of by a Dealer in a transaction permitted by the Loan
Documents (including pursuant to a waiver or consent), (B) any property subject
to a Lien permitted as a “purchase money security interest” hereunder or under
any other Loan Document, and (C) all of the Collateral and all Lenders, upon (1)
termination of this Agreement, (2) payment and satisfaction in full of all Loans
and all other Obligations under the Loan Documents that Agent has theretofore
been notified in writing by the holder of such Obligation are then due and
payable, (3) deposit of cash collateral with respect to all contingent
Obligations, in amounts and on terms and conditions and with parties
satisfactory to Agent and each Lender that is, or may be, owed such Obligations
(excluding contingent Obligations as to which no claim has been asserted) and
(4) to the extent requested by Agent, receipt by Agent and the Lenders of
liability releases from the Lenders each in form and substance acceptable to
Agent.
 
22.         Notices.  Except as required by law or as otherwise provided herein,
all notices or other communications to be given under the Agreement or under the
UCC shall be in writing served either personally, by overnight courier, or by
U.S. mail, addressed, as applicable, to (a) Dealers at their chief executive
office at 6275 Lanier Islands Parkway, Buford, Georgia 30518, to the attention
of Austin Singleton, or to any office to which Agent sends billing statements,
(b) to Agent at 10 S. Wacker Drive, 20th Floor, Chicago, Illinois 60606, to the
attention of its Credit Department, (c) to any Lender at the address such Lender
shall designate in the Loan Documents, or (d) at such other address designated
by such party by notice to the other. Any such communication shall be deemed to
have been given upon delivery in the case of personal delivery, one Business Day
after deposit with an overnight courier or two (2) calendar days after deposit
in the U.S. mail, except that any notice of change of address shall not be
effective until actually received.
 
23.         Severability. Except as set forth in Sections 27(e) and 27(k) of
this Agreement, if any provision of this Agreement or its application is invalid
or unenforceable, the remainder of this Agreement will not be impaired or
affected and will remain binding and enforceable.
 

--------------------------------------------------------------------------------

24.          Miscellaneous. Time is of the essence regarding Dealers’
performance of its obligations to Agent and Lenders. If Agent is the sole
Lender, Agent may accept this Agreement by issuance of an approval to a Vendor
for the purchase of inventory by Dealer or by making an advance hereunder. Each
Dealer’s liability to Agent and Lenders is direct and unconditional and will not
be affected by the release or nonperfection of any security interest granted
hereunder. Subject to the consent of each Lender, Agent may refrain from or
postpone enforcement of this Agreement or any other agreements between Agent and
a Dealer without prejudice, and the failure to strictly enforce these agreements
will not create a course of dealing which waives, amends or modifies such
agreements. Any waiver by Agent of a Default shall only be effective if approved
by Lenders pursuant to Section 18(a) and transmitted to a Dealer in a writing
signed by Agent. The express terms of this Agreement will not be modified by any
course of dealing, usage of trade, or custom of trade which may deviate from the
terms hereof. If a Dealer fails to pay any taxes, fees or other obligations
which may impair Agent’s or any Lender’s interest in the Collateral, or fails to
keep any Collateral insured, Agent, on behalf of itself and the other Lenders,
may, but shall not be required to, pay such amounts. Such paid amounts, other
than amounts with regard to insuring the Collateral, will be: (a) additional
Obligations which Dealers owe under this Agreement, which are subject to finance
charges as provided herein and shall be secured by the Collateral; and (b) due
and payable immediately in full. Section titles used herein are for convenience
only, and do not define or limit the contents of any section. All words used
herein shall be understood and construed to be of such number and gender as the
circumstances may require. This Agreement may be validly executed in one or more
multiple counterpart signature pages. Notwithstanding anything herein to the
contrary, Agent and Lenders may rely on any facsimile copy, electronic data
transmission, or electronic data storage of: this Agreement, any Transaction
Statement, billing statement, financing statement, authorization to pre-file
financing statements, invoice from a Vendor, financial statements or other
reports, which will be deemed an original, and the best evidence thereof for all
purposes. This Agreement shall be construed without presumption for or against
any party who drafted all or any portion of this Agreement. No modification of
this Agreement shall bind Agent or Lenders unless in a writing signed by Agent
and each Lender (or by Agent with the consent of each Lender) and transmitted to
Dealer. Among other symbols, Agent hereby adopts “Wells Fargo Commercial
Distribution Finance, LLC,” “Wells Fargo Commercial Distribution Finance,”
“WFCDF,” “CDF” or “ Agent” as evidence of its intent to authenticate a record in
its capacity as Agent.
 
25.          List of Dealers. The following persons are parties to this
Agreement as Dealers:


DEALER NAME
TYPE OF ENTITY
JURISDICTION
     
Legendary Assets & Operations, LLC
Limited liability company
FL      
Singleton Assets & Operations, LLC
Limited liability company
GA
     
South Florida Assets & Operations, LLC
Limited liability company
FL      
Midwest Assets & Operations, LLC
Limited liability company
DE
   

South Shore Lake Erie Assets & Operations, LLC
Limited liability company
DE
     
Bosun’s Assets & Operations, LLC
Limited liability company
DE

 
26.         Limitation of Remedies and Damages.  In the event there is any
dispute under this Agreement, the aggrieved party shall not be entitled to
exemplary or punitive damages so that the aggrieved party’s remedy in connection
with any action arising under or in any way related to this Agreement shall be
limited to a breach of contract action and any damages in connection therewith
are limited to actual and direct damages, except that Agent may seek equitable
relief in connection with any judicial repossession of, or temporary restraining
order with respect to, the Collateral.
 

--------------------------------------------------------------------------------

27.          BINDING ARBITRATION.
 
THIS SECTION CONTAINS A BINDING ARBITRATION CLAUSE THAT MAY AFFECT HOW YOU
RESOLVE DISPUTES.
 
(a)          Arbitrable Claims. This Agreement concerns transactions involving
commerce among the several states. The Federal Arbitration Act, Title 9 U.S.C.
Sections 1 et seq., as amended (“FAA”) shall govern all arbitration(s) and
confirmation proceedings hereunder. Except as otherwise specified below, all
actions, disputes, claims and controversies under common law, statutory law or
in equity of any type or nature whatsoever, whether arising before or after the
date of this Agreement, and whether directly or indirectly relating to: (i) this
Agreement and/or any amendments and addenda hereto, or the breach, invalidity or
termination hereof; (ii) any previous or subsequent agreement between Agent and
any one or more Lenders and/or any one or more Dealers; (iii) any act committed
by Agent or by any parent company, subsidiary or affiliated company of Agent
(the “Agent Companies”), or by any employee, agent, officer or director of an
Agent Company, whether or not arising within the scope and course of employment
or other contractual representation of the Agent Companies, provided that such
act arises under a relationship, transaction or dealing between Agent and any
one or more Lenders and/or any one or more Dealers; and/or (iv) any other
relationship, transaction or dealing between or among Agent and any one or more
Lenders and/or and any one or more Dealers (collectively the “Disputes”), will
be subject to and resolved by binding arbitration. The arbitrator(s) shall
decide whether the parties have agreed to arbitrate, whether this binding
arbitration section covers, the particular Dispute between the parties.
Notwithstanding the foregoing, “Disputes” does not include any dispute or
controversy about the validity or enforceability of this Binding Arbitration
provision or any part thereof (including, without limitation, the Class Action
Waiver set forth below and/or this sentence); all such disputes or controversies
are for a court and not an arbitrator to decide. However, any dispute or
controversy that concerns the validity or enforceability of the Agreement as a
whole is for the arbitrator, not a court, to decide. For the avoidance of doubt,
if there is any conflict or inconsistency between this Binding Arbitration
provision and any other arbitration provision in any previous or subsequent
agreement between Agent and any one or more Lenders and/or any one or more
Dealers (other than a subsequently executed Inventory Financing Agreement), the
parties agree this Binding Arbitration provision shall control and supersede any
such other arbitration provision. Moreover, the parties agree that either party
may pursue individual claims against the other that do not exceed $75,000.00 in
the aggregate through litigation as set forth hereafter. Service of arbitration
claims, arbitration pleadings and confirmation pleadings or motions shall be
effective if made by U.S. mail or overnight delivery to the address for the
party described herein. Any change of address for purposes of service must be
served by written notification to the other party at the address listed in this
Agreement. The parties also agree that service on a party’s registered agent in
the state where the party is organized is proper and effective service on that
party.
 
(b)          Body. All arbitration hereunder will be conducted with either: (i)
The American Arbitration Association (“AAA”) pursuant to its Commercial
Arbitration Rules; (ii) United States Arbitration & Mediation (“USA&M”) pursuant
to its Consolidated Arbitration Rules; or (iii) JAMS pursuant to its Streamlined
Arbitration Rules & Procedures (exclusive in each case of any rules regarding
class action proceedings which are prohibited hereunder). The party first filing
an arbitration claim shall designate which arbitration forum and rules are to be
applied for all Disputes between the parties. The arbitration rules are
currently found at www.adr.org for AAA, at www.usam-midwest.com for USA&M and at
jamsadr.com for JAMS. AAA claims may be filed in any AAA office. Claims filed
with USA&M shall be filed in its Midwest office located at 720 Olive Street,
Suite 2020, St. Louis, Missouri 63101. Claims filed with JAMS shall be filed in
its Chicago office located at 71 S. Wacker Drive, Suite 3090, Chicago, Illinois
60606. If neither AAA, USA&M nor JAMS is willing or able to serve as the
arbitration administrator, and the parties are unable to agree upon a substitute
arbitrator, then the arbitrator will be selected by the court. All arbitrator(s)
selected shall be attorneys with at least five (5) years’ experience in either
secured transactions, bankruptcy or creditor’s rights. All arbitrations shall be
conducted by one arbitrator except as specifically set forth below or unless all
parties agree otherwise. For all individual claims exceeding $2,000,000.00,
exclusive of interest, costs and attorney’s fees, a party may demand that the
arbitration be conducted by a panel of three (3) arbitrators instead of one
arbitrator; provided, that the requesting party shall pay all costs and
arbitrator compensation associated with the additional two arbitrators. The
parties shall select the arbitrator(s) using the procedures set forth in the
arbitration rules of the applicable arbitral forum. The arbitrator(s) shall
decide if any inconsistency exists between the rules of the applicable arbitral
forum and the arbitration provisions contained herein. If such inconsistency
exists, the arbitration provisions contained herein shall control and supersede
such rules. The arbitrator(s) shall follow the terms of this Agreement and the
applicable law, including without limitation, the attorney-client privilege and
the attorney work product doctrine.
 
(c)          Hearings. The parties desire to resolve any Disputes that may arise
in the most efficient and cost-effective manner. With this desire in mind, each
party hereby consents to a documentary hearing for all arbitration claims by
submitting the Dispute to the arbitrator(s) by written briefs and affidavits,
along with relevant documents. However, arbitration claims will be submitted by
way of an oral hearing if any party submits a written request for an oral
hearing within forty (40) days after service of the claim and that party remits
the appropriate deposit for their assessed share of the increased costs, fees
and arbitrator compensation (as decided and billed by the administrator) that
result from an oral hearing within ten (10) days of when those fees are due.
Each party agrees that failure to timely pay all fees and arbitrator
compensation billed to the party requesting the oral hearing will be deemed such
party’s consent to submitting the Dispute to the arbitrator(s) on documents and
such party’s waiver of its request for an oral hearing. If a party shall
demonstrate through affidavits, financial statements and tax returns produced to
the arbitrator and other parties that it does not have the ability to pay the
fees and arbitrator compensation, that party may request that the fees and
arbitrator compensation be waived and assessed after a decision is rendered. The
site of all oral arbitration hearings will be in the Division of the Federal
Judicial District in which the designated arbitration association maintains a
regional office that is closest to Dealer or in Chicago, Illinois.
 

--------------------------------------------------------------------------------

(d)         Discovery. In an effort to reduce costs for all parties and except
as otherwise provided, the use of interrogatories, requests for admission,
requests for the production of documents or the taking of depositions shall not
be permitted. Instead, the parties agree that in any arbitration proceeding
commenced hereunder, they shall engage in a limited exchange of information and
documents as follows: (i) no later than sixty (60) days after the filing and
service of a claim for arbitration, the parties in contested cases shall
exchange detailed statements setting forth the facts supporting the claim(s) and
all defenses to be raised during the arbitration, and a list of all exhibits and
witnesses; (ii) upon request, a party shall provide a summary of the proposed
testimony of any witness within fourteen (14) days of the request; (iii) in
cases of extraordinary circumstances and for good cause shown, the arbitrator(s)
may allow a party to make a limited request for production of documents; (iv) no
later than twenty-one (21) days prior to the oral arbitration hearing, the
parties will exchange a final list of all exhibits and all witnesses, including
any designation of any expert witness(es) together with a summary of their
testimony; a copy of all documents and a detailed description of any property to
be introduced at the hearing; (v) in the event a party designates any expert
witness(es), the following will apply: (A) all information and documents relied
upon by the expert witness(es) will be delivered to the opposing party; (B) the
opposing party will be permitted to depose the expert witness(es); (C) the
opposing party will be permitted to designate rebuttal expert witness(es); and
(D) the arbitration hearing will be continued to the earliest possible date that
enables the foregoing limited discovery to be accomplished; (vi) in cases where
the amount of the individual Dispute or any individual counterclaim is in excess
of $2,000,000.00, exclusive of interest, costs and attorney’s fees, the parties
agree that the following additional discovery and motion practice shall be
permitted: (A) up to three depositions per side with each lasting no more than
seven hours; and (B) dispositive motions including, but not limited to, motions
for summary judgment; the arbitrator shall be authorized to rule on any
dispositive motion filed. The arbitrator shall have the power to resolve any
Disputes with regard to the above limited exchange of information and documents.
 
(e)         EXEMPLARY OR PUNITIVE DAMAGES.  THE PARTIES HERETO AGREE THAT BY
ENTERING INTO THIS AGREEMENT, EACH PARTY WAIVES THEIR RIGHT TO SEEK EXEMPLARY OR
PUNITIVE DAMAGES AND FURTHER AGREE THAT THE ARBITRATOR(S) SHALL NOT HAVE THE
AUTHORITY TO AWARD EXEMPLARY OR PUNITIVE DAMAGES TO ANY PARTY. IF THIS SPECIFIC
PROVISION IS FOUND TO BE INVALID OR UNENFORCEABLE, THEN THE ENTIRETY OF THIS
BINDING ARBITRATION SECTION SHALL BE NULL AND VOID WITH RESPECT TO SUCH
PROCEEDING, SUBJECT TO THE RIGHT TO APPEAL THE LIMITATION OR INVALIDATION OF
THIS PROVISION.
 
(f)          Confidentiality/Confirmation of Awards.  All arbitration
proceedings, including testimony or evidence at hearings, will be kept
confidential, although any award or order rendered by the arbitrator(s) pursuant
to the terms of this Agreement may be confirmed as a judgment or order in any
state or federal court of competent jurisdiction as set forth hereinbelow and
pursuant to the FAA.
 
(g)          Prejudgment and Provisional Remedies.  Notwithstanding the
foregoing, any party may file, in a court of competent jurisdiction, an action
for bankruptcy, receivership, injunction, repossession, replevin, claim and
delivery, sequestration, seizure, attachment, foreclosure, and/or any other
prejudgment or provisional action or remedy relating to any Collateral or to
preserve a party’s assets for any current or future debt owed by either party to
the other. The purpose of such action or remedy is solely the protection of a
party’s rights, to maintain the status quo pending the confirmation of any award
arising in arbitration or for possession of Collateral and not for the award of
money damages. Arbitration shall be the sole action and remedy for a party to
recover money damages, except as otherwise provided herein. The filing of any
such action or remedy shall not waive any party’s right to compel arbitration of
any Dispute.
 
(h)          Attorneys’ Fees. The arbitrator(s) shall have the authority to
award all attorney’s fees, interest charges and expenses as set forth in this
Agreement, in accordance with applicable law, including, but not limited to, the
following events: (i) any party brings any other action for judicial relief with
respect to any Dispute, the arbitrator(s) shall have the authority to award all
costs and expenses (including attorneys’ fees) incurred to stay or dismiss such
action and remove or refer such Dispute to arbitration; (ii) any party brings or
appeals an action to vacate or modify an arbitration award, the arbitrator(s)
shall have the authority to award all costs and expenses(including attorneys’
fees) incurred in defending such action; and/or (iii) any party sues the other
party or institutes any arbitration claim or counterclaim against the other
party, the arbitrator(s) shall have the authority to award all costs and
expenses (including attorneys’ fees) incurred in the course of defending such
action or proceeding.
 

--------------------------------------------------------------------------------

(i)          Limitations.  Any arbitration proceeding must be instituted: (i)
with respect to any Dispute for the collection of any debt owed by either party
to the other, within two (2) years after the date the last payment by or on
behalf of the payor was received and applied in respect of such debt by the
payee; and (ii) with respect to any other Dispute, within two (2) years after
the date the incident giving rise thereto occurred, whether or not any damage
was sustained or capable of ascertainment or either party knew of such incident.
Failure to institute an arbitration proceeding within such period will
constitute an absolute bar and waiver to the institution of any proceeding,
whether arbitration or a court proceeding, with respect to such Dispute.
Notwithstanding the foregoing, this limitations provision will be suspended
temporarily as of the date any of the following events occur and will not resume
until the date following the date either party is no longer subject to (A)
bankruptcy, (B) receivership, (C) any proceeding regarding an assignment for the
benefit of creditors, or (D) any legal proceeding, civil or criminal, that
prohibits either party from foreclosing any interest it might have in the
collateral of the other party.
 
(j)          Survival After Termination.  The agreement to arbitrate will
survive the termination of this Agreement.
 
(k)       CLASS ACTION WAIVER. THE PARTIES HERETO AGREE THAT BY ENTERING INTO
THIS AGREEMENT, EACH PARTY WAIVES ITS RIGHT TO PARTICIPATE IN A CLASS ACTION,
PRIVATE ATTORNEY GENERAL ACTION OR OTHER REPRESENTATIVE ACTION AGAINST THE OTHER
IN A COURT OR IN ARBITRATION. THE PARTIES FURTHER AGREE THAT EACH MAY BRING
DISPUTES AGAINST EACH OTHER ONLY IN THEIR INDIVIDUAL CAPACITY AND NOT AS A
PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS OR REPRESENTATIVE PROCEEDING.
Further, unless both Dealers and Agent agree otherwise, arbitration claims may
not be joined or consolidated in the arbitration proceeding. In no event shall
the arbitrator have authority to preside over any form of representative or
class proceeding or to issue any relief that applies to any person or entity
other than Dealers and/or Agent individually. If this Class Action Waiver is
found to be invalid or unenforceable in whole or in part, then the entirety of
this Binding Arbitration section (except for this sentence) shall be null and
void with respect to such proceeding, subject to the right to appeal the
limitation or invalidation of the Class Action Waiver.
 
28.          Multiple Dealers; Joint and Several Liability.
 
(a)         All Loans and advances by Lenders to any Dealer and all other
Obligations of any Dealer shall constitute one general obligation of all of the
Dealers. Notwithstanding anything herein to the contrary, the Dealers shall be
primarily and jointly and severally liable for all Obligations of any Dealer
under this Agreement and any other Loan Document. Notwithstanding the foregoing,
if and to the extent a Dealer is deemed to be a guarantor of another Dealer
hereunder, such Dealer’s liability for any credit extended to or for the benefit
of such other Dealer shall be deemed to be a guaranty of payment and
performance, and not merely a guaranty of collection. To the fullest extent
permitted by law, each Dealer hereby waives promptness, diligence, notice of
acceptance, and any other notices of any nature whatsoever with respect to any
of the Obligations, and any requirement that Agent protect, secure, perfect or
insure any security interest or lien or any property subject thereto or exhaust
any right or take any action against any other Dealer, any Guarantor, any other
person or any Collateral. Each Dealer agrees that any rights of subrogation,
indemnification, reimbursement or any similar rights it may have against any
other Dealer with respect to its liability hereunder or otherwise, whether such
rights arise under an express or implied contract or by operation of law, shall
be subject, junior and subordinate in all respect to all Obligations of such
Dealer under this Agreement and any other Loan Document and that the enforcement
of such rights shall be stayed until such time as the Dealers shall have
indefeasibly paid in full all of the Obligations and neither Agent nor any
Lender shall be under any duty to make a Loan to or for the benefit of any
Dealer. The liability of each Dealer shall be absolute and unconditional
irrespective of (i) any change in the time, manner or place of payment of, or in
any other term of, any of the Obligations, or any other amendment or waiver of
or any consent to departure from this Agreement or any other agreement between
or among Agent, Dealers and, if applicable, Lenders (ii) any exchange, release
or non-perfection of any Collateral or any release or amendment or waiver of or
consent to departure from any other guaranty or any release of any Guarantor or
any other person liable in whole or in part for all or any of the Obligations,
(iii) the disallowance or avoidance of all or any portion the claim(s) of Agent
or any Lender for repayment of the Obligations of any Guarantor to Agent or any
interest of Agent or any Lender in any security for such Obligations, or (iv)
any other circumstance which might otherwise constitute a defense available to,
or discharge of, a Dealer or a Guarantor or any other surety.
 

--------------------------------------------------------------------------------

(b)         Each Dealer (each, a “Principal”) hereby appoints each other Dealer
(each, a “Dealer Representative”) as the Principal’s agent and attorney-in-fact
(i) to take any action, (ii) to execute any document, instrument, agreement, or
certificate (including, without limitation, borrowing base certificates and
compliance certificates), (iii) to consent or agree to any amendment or other
modification of this Agreement and/or any other agreements between or among any
one or more of the Dealers, Agent, and/or Lenders and/or any waiver of or
departure from any of the terms hereof or thereof, (iv) to perform any
Obligation of the Principal, and (v) to give or receive any notice by or to any
Dealer hereunder or thereunder; and in each case without regard to whether any
such action is done in the name of an Dealer Representative or a Principal and,
if done in the name of an Dealer Representative, without regard to whether such
Dealer Representative’s capacity as agent or attorney-in-fact is so designated.
Without limiting the generality of the foregoing, an Dealer Representative may
request extensions of credit to or on behalf of any one or more of the Dealers
and/or incur any other Obligations for the account of any one or more of the
Dealers, and in any such event all of the Dealers shall be fully and jointly and
severally bound by and liable for the actions of such Dealer Representative.
Lender shall be entitled to rely absolutely and without duty of inquiry or
investigation upon any agreement, request, communication or other notice given
by an Dealer Representative under this Agreement and/or any other agreements
between or among any one or more of the Dealers and Lender (including without
limitation, any request by an Dealer Representative to make credit extensions to
or on behalf of itself and/or any one or more other Dealers) until three (3)
Business Days after Lender shall have received written notice from each
Principal of the revocation of this agency and power of attorney, which
revocation shall constitute a Default.
 
29.         Governing Law.  All Disputes will be governed by, and construed in
accordance with, the laws of Illinois without regard to the conflict of law
rules, except to the extent inconsistent with the provisions of the FAA, which
will control and govern all arbitration proceedings hereunder.
 
30.         WAIVER OF RIGHT TO JURY TRIAL.  ANY PROCEEDING WITH RESPECT TO ANY
DISPUTE THAT IS TRIED IN COURT, INCLUDING ANY DISPUTE TRIED IN COURT AS A RESULT
OF ANY PORTION OF THE AGREEMENT TO ARBITRATE BEING FOUND TO BE UNENFORCEABLE,
INVALID, OR WAIVED BY THE PARTIES, WILL BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE WITHOUT A JURY. THE PARTIES HERETO WAIVE ANY RIGHT TO A
JURY TRIAL IN ANY SUCH PROCEEDING.
 
31.          JURISDICTION AND VENUE.  Each party submits to, consents to, and
accepts the following courts’ personal jurisdiction over the party and the
selection of such courts as the exclusive forum for all litigation:
 
(a)         Confirming, Vacating, Modifying or Correcting Awards.  All
litigation regarding confirming, vacating, modifying or correcting an
arbitration award shall be brought exclusively in (i) any state or federal court
of competent jurisdiction within the federal judicial district which includes
the residence of the party against whom such award or order was entered, or (ii)
in the United States District Court for the Northern District of Illinois, or
(iii) in the Circuit Court of Cook County, Illinois.
 
(b)         Prejudgment and Provisional Remedies.  All litigation regarding
Prejudgment and Provisional remedies shall be brought exclusively in any court
(i) where any Dealer is located, (ii) where the Collateral is located, (iii) the
United States District Court for the Northern District of Illinois, or (iv) the
Circuit Court of Cook County, Illinois.
 
(c)          All Other Disputes.  Any other legal proceeding with respect to any
Dispute that is not otherwise subject to arbitration, either because the
agreement to arbitrate is found to be unenforceable, is found to be invalid, or
is waived by the parties, shall be brought exclusively in the United States
District Court for the Northern District of Illinois or the Circuit Court of
Cook County, Illinois.
 
32.         INTERCREDITOR AGREEMENT.  The Liens granted to Agent on behalf of
Lenders pursuant to this Agreement and any other Loan Document and the exercise
of any right or remedy by Agent or Lenders hereunder are subject to the
provisions of the Intercreditor Agreement.  In the event of any conflict between
the terms of the Intercreditor Agreement and this Agreement with respect to such
Liens, the terms of the Intercreditor Agreement shall govern.
 
33.         RESTATEMENT.  This Agreement amends and restates the Existing IFA in
its entirety and all obligations, of every type or nature, of Dealers or any
Dealer under the Existing IFA are ratified and confirmed by Dealers as though
all of such obligations arose under this Agreement.
 
[Remainder of this page left intentionally blank]
 

--------------------------------------------------------------------------------

THIS CONTRACT CONTAINS BINDING ARBITRATION, CLASS ACTION WAIVER, JURY WAIVER,
PUNITIVE DAMAGE WAIVER AND OTHER PROVISIONS THAT LIMIT DEALERS’ RIGHTS. EACH
DEALER HAS READ THE TERMS AND CONDITIONS OF THIS CONTRACT AND KNOWINGLY AND
VOLUNTARILY AGREES THERETO.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
DEALERS:


LEGENDARY ASSETS & OPERATIONS, LLC,
SINGLETON ASSETS & OPERATIONS, LLC,
SOUTH FLORIDA ASSETS & OPERATIONS, LLC,
MIDWEST ASSETS & OPERATIONS, LLC,
SOUTH SHORE LAKE ERIE ASSETS & OPERATIONS, LLC, and
BOSUN’S ASSETS & OPERATIONS, LLC


By:

/s/ Philip Austin Singleton, Jr.  
Name:

Philip Austin Singleton, Jr.  
Title:

Manager  



[Signature Page to 6th A&R IFA]



--------------------------------------------------------------------------------

WELLS FARGO COMMERCIAL DISTRIBUTION FINANCE, LLC
as Agent and Lender
    

By:
/s/ Thomas M. Adamski
 

Name:
Thomas M. Adamski
 
Title:
VP Credit  Lender
 



[Signature Page to 6th A&R IFA]



--------------------------------------------------------------------------------

LENDERS:
     
UNITED COMMUNITY BANK
      
By:
/s/ David L. Shelnutt
 
Name:
David L. Shelnutt
 
Title:
SVP
       
STERLING NATIONAL BANK
       
By:
/s/ Thomas Couture
 
Name:
Thomas Couture
 
Title:
First Vice President
       
HANCOCK BANK
       
By:
/s/ Jennifer Henry
 
Name:
Jennifer Henry
 
Title:
Senior Vice President
       
RENASANT BANK
       
By:
/s/ Paul K. Walker
 
Name:
Paul K. Walker
 
Title:
SVP
       
BBVA USA
       
By:
/s/ John Whittenburg
 
Name:
John Whittenburg
 
Title:
SVP
 



[Signature Page to 6th A&R IFA]



--------------------------------------------------------------------------------

IBERIA BANK
     
By:
/s/ Donald W. Dobbins, Jr.
 
Name:
Donald W. Dobbins, Jr.
 
Title:
SVP
        
ROCKLAND TRUST COMPANY
        
By:
/s/ Thomas Meehan
 
Name:
Thomas Meehan
 
Title:
Vice President
        
CENTENNIAL BANK
        
By:
/s/ Howard C. Wessells, III
 
Name:
Howard C. Wessells, III
 
Title:
VP
        
TRUIST BANK
        
By:
/s/ Michael Dembski
 
Name:
Michael Dembski
 
Title:
Director
 



[Signature Page to 6th A&R IFA]



--------------------------------------------------------------------------------

SCHEDULE 1
 
Lender’s Allocations and Ratable Share
 



--------------------------------------------------------------------------------

SCHEDULE 2
 
Wire Instructions




--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS
 
The undersigned Guarantors (collectively, the “Guarantors”, and each a
“Guarantor”) of Dealers’ Liabilities (as defined in each Guaranty), pursuant to
(i) that certain Seventh Amended and Restated Collateralized Guaranty dated
February 11, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Holdings Guaranty”), by One Water Marine Holdings, LLC for
the benefit of Wells Fargo Commercial Distribution Finance, LLC (“Agent”), (ii)
that certain Fifth Amended and Restated Collateralized Guaranty dated February
11, 2020 (as amended, restated, supplemented or otherwise modified from time to
time, the “Parent Guaranty”), by One Water Assets & Operations, LLC for the
benefit of Agent, (iii) that certain Third Amended and Restated Guaranty dated
June 14, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Singleton Guaranty”), by Phillip Austin Singleton, Jr for the
benefit of Agent, (iv) that certain Third Amended and Restated Guaranty dated
June 14, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Aisquith Guaranty”), by Anthony Aisquith for the benefit of
Agent, and (v) that certain Amended and Restated Collateralized Guaranty dated
February 11, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Marine Guaranty,” and together with the Holdings Guaranty,
Parent Guaranty, Singleton Guaranty, and Aisquith Guaranty, each a “Guaranty”),
by OneWater Marine Inc. for the benefit of Agent, each hereby ratify and confirm
its respective Guaranty and each other Loan Document executed by itself in all
respects, consents to the terms and execution of the foregoing Agreement, and
acknowledges that Agent may amend, restate, extend, renew or otherwise modify
the foregoing Agreement and any indebtedness or agreement of Dealers, or enter
into any agreement or extend additional or other credit accommodations, without
notifying or obtaining the consent of any Guarantor and without impairing the
liability of each Guarantor under its Guaranty. Each Guarantor represents to and
covenants with Agent and the Lenders that it has no defense, claim, right of
recoupment or right of offset against Agent, the Lenders, or both under the
respective Guaranty.
 
[Remainder of this page left intentionally blank]
 


--------------------------------------------------------------------------------

 
Guarantor:
   
OneWater Marine Inc.
   
One Water Marine Holdings, LLC, and
   
One Water Assets & Operations, LLC
           
By:
/s/ Philip Austin Singleton, Jr.
   
Name:
Philip Austin Singleton, Jr.
   
Title:
Chief Executive Officer
         

 
Guarantor:
       
/s/ Philip Austin Singleton, Jr.
   
Philip Austin Singleton, Jr., individually
         
Guarantor:
       
/s/ Anthony Aisquith
   
Anthony Aisquith, individually
 



[Signature Page to Guarantor Acknowledgement – 6th A&R IFA]





--------------------------------------------------------------------------------